 



Exhibit 10.2
MIDWAY GAMES INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
INDENTURE
Dated as of September 19, 2005
$65,000,000 Principal Amount
6.0% CONVERTIBLE SENIOR NOTES DUE 2025

1



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

      TIA Section   Indenture Section
310(a)(1)
  7.10
(a)(2)
  7.10
(a)(3)
  N.A.
(a)(4)
  N.A.
(a)(5)
  7.10
(b)
  7.08; 7.10; 11.02
(c)
  N.A.
311(a)
  7.11
(b)
  7.11
(c)
  N.A.
312(a)
  2.05
(b)
  11.03
(c)
  11.03
313(a)
  7.06
(b)(1)
  7.06
(b)(2)
  7.06
(c)
  7.06; 11.02
(d)
  7.06
314(a)
  4.03
(b)
  N.A.
(c)(1)
  11.04
(c)(2)
  11.04
(c)(3)
  N.A.
(d)
  N.A.
(e)
  11.05
(f)
  N.A.
315(a)
  7.01(B)
(b)
  7.05; 11.02
(c)
  7.01(A)
(d)
  7.01(C)
(e)
  6.11
316(a) (last sentence)
  2.09
(a)(1)(A)
  6.05
(a)(1)(B)
  6.04
(a)(2)
  N.A.
(b)
  6.07
(c)
  9.04
317(a)(1)
  6.08
(a)(2)
  6.09
(b)
  2.04
318(a)
  11.01

1



--------------------------------------------------------------------------------



 



INDENTURE, dated as of September 19, 2005, between Midway Games Inc., a Delaware
corporation (the “Company”), and Wells Fargo Bank, National Association, as
trustee (the “Trustee”).
Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 6.0% Convertible
Senior Notes due 2025 (the “Securities”).
I. DEFINITIONS AND INCORPORATION BY REFERENCE
1.01 Definitions.
The term “Additional Interest” has the meaning ascribed to it in the
Registration Rights Agreement.
“Affiliate” means any person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Company. For this purpose,
“control” shall mean the power to direct the management and policies of a person
through the ownership of securities, by contract or otherwise.
“Board of Directors” means the Board of Directors of the Company or any
committee thereof authorized to act for it hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company, or an equivalent duly authorized corporate
officer of the Company, to have been duly adopted by the Board of Directors and
to be in full force and effect on the date of such certification, and delivered
to the Trustee.
“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.
“Closing Sale Price” means the price of a share of Capital Stock on the relevant
date, determined (a) on the basis of the closing per share sale price (or if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on such date on the New York Stock Exchange or such other principal U.S.
national or regional securities exchange on which the Capital Stock is listed;
or (b) if the Capital Stock is not listed on a U.S. national or regional
securities exchange, as reported by the National Association of Securities
Dealers Automated Quotation System; or (c) if not so quoted, as reported by
National Quotation Bureau, Incorporated or a similar organization. In the
absence of any such reporting, the Closing Sale Price shall be the fair market
value of a share of such Capital Stock, as determined reasonably and in good
faith by the Company’s Board of Directors, giving due consideration (among other
factors that it may, acting reasonably and in good faith, deem relevant to such
valuation) to the voting, dividend, liquidation and conversion rights of such
Capital Stock.
“Common Stock” means the common stock, $0.01 par value per share, of the
Company, or such other Capital Stock of the Company into which the Company’s
common stock is reclassified or changed.
“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and, thereafter, means such
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

1



--------------------------------------------------------------------------------



 



Each of “Company Order” and “Company Request” means a written order or request
signed on behalf of the Company by any of the Company’s Chairman of the Board,
its Chief Executive Officer, its President, its Chief Operating Officer, its
Chief Financial Officer, any Executive Vice President or any Senior Vice
President and by its Treasurer or an Assistant Treasurer or its Secretary or an
Assistant Secretary, and delivered to the Trustee.
“Conversion Rate” means the number of shares of Common Stock issuable upon
conversion of a Security per $1,000 principal amount, which Conversion Rate
shall initially be 56.3253 shares of Common Stock per $1,000 principal amount of
Securities, subject to adjustment as provided in Article X.
“Conversion Price” means, as of any date of determination, the dollar amount
derived by dividing one thousand dollars ($1,000) by the Conversion Rate in
effect on such date.
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 or such other address as the Trustee may give notice
of to the Company and the Holders.
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Depositary” means The Depository Trust Company, its nominees and successors.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
“Holder” or “Securityholder” means a person in whose name a Security is
registered on the Registrar’s books.
“Indebtedness” of a person means the principal of, premium, if any, and interest
on, and all other obligations in respect of (a) all indebtedness of such person
for borrowed money (including all indebtedness evidenced by notes, bonds,
debentures or other securities), (b) all obligations (other than trade payables)
incurred by such person in the acquisition (whether by way of purchase, merger,
consolidation or otherwise and whether by such person or another person) of any
business, real property or other assets, (c) all reimbursement obligations of
such person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such person, (d) all capital lease
obligations of such person, (e) all net obligations of such person under
interest rate swap, currency exchange or similar agreements of such person,
(f) all obligations and other liabilities, contingent or otherwise, under any
lease or related document, including a purchase agreement, conditional sale or
other title retention agreement, in connection with the lease of real property
or improvements thereon (or any personal property included as part of any such
lease) which provides that such person is contractually obligated to purchase or
cause a third party to purchase the leased property or pay an agreed-upon
residual value of the leased property, including such person’s obligations under
such lease or related document to purchase or cause a third party to purchase
such leased property or pay an agreed-upon residual value of the leased property
to the lessor, (g) guarantees by such person of indebtedness described in
clauses (a) through (f) of another person, and (h) all renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any
indebtedness, obligation, guarantee or liability of the kind described in
clauses (a) through (g).
“Indenture” means this Indenture as amended or supplemented from time to time.
“Initial Purchasers” means Banc of America Securities LLC and UBS Securities
LLC.

2



--------------------------------------------------------------------------------



 



“Issue Date” means September 19, 2005 or such later date on which the Additional
Securities are issued.
“Make-Whole Fundamental Change” means (i) an Acquisition of Voting Control, a
Qualifying Asset Sale or a Qualifying Business Combination that occurs before
October 5, 2010, provided any of the consideration (excluding cash payments for
fractional shares or pursuant to statutory appraisal rights) for the Common
Stock in such Acquisition of Voting Control, Qualifying Asset Sale or Qualifying
Business Combination consists of any combination of cash or securities (or other
property) that are neither (A) traded on a U.S. national securities exchange or
quoted on the Nasdaq National Market nor (B) scheduled to be so traded or quoted
immediately after such Acquisition of Voting Control, Qualifying Asset Sale or
Qualifying Business Combination or (ii) a Redstone Party Going Private
Transaction that occurs before October 5, 2010.
“Maturity Date” means September 30, 2025.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, any
Executive Vice President or any Senior Vice President of the Company.
“Officer’s Certificate” means a certificate signed by an Officer of the Company.
“Opinion of Counsel” means a written opinion from legal counsel, who may be an
employee of or counsel for the Company, or other counsel reasonably acceptable
to the Trustee.
“Option” means the Initial Purchasers’ option to acquire up to $10,000,000
aggregate principal amount of additional Securities (“Additional Securities”) as
provided for in the Purchase Agreement.
“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
“Public Acquirer Fundamental Change” shall mean (i) an acquisition of the
Company pursuant to an Acquisition of Voting Control, a Qualifying Asset Sale or
a Qualifying Business Combination, provided the acquirer in such Acquisition of
Voting Control, Qualifying Asset Sale or Qualifying Business Combination (or any
entity that directly or indirectly controls such acquirer) has a class of common
stock (“Public Acquirer Common Stock”) that either (A) is traded on a U.S.
national securities exchange or quoted on the Nasdaq National Market or (B) will
be so traded or quoted when issued or exchanged in connection with such
Acquisition of Voting Control, Qualifying Asset Sale or Qualifying Business
Combination or (ii) a Redstone Party effecting a Redstone Party Going Private
Transaction using Pubic Acquirer Common Stock of a Redstone Party.
“Purchase Agreement” means the Purchase Agreement dated September 13, 2005
between the Company and the Initial Purchasers.
“QIB” means a “qualified institutional buyer” within the meaning of Rule 144A
promulgated under the Securities Act.
“Redemption Date” means the date specified for Redemption of the Securities in
accordance with the terms of the Securities and this Indenture.

3



--------------------------------------------------------------------------------



 



“Redemption Price” means, with respect to a Security to be redeemed by the
Company in accordance with Article III, one hundred percent (100%) of the
outstanding principal amount of such Security to be redeemed.
“Redstone Party” means Sumner M. Redstone or any of his affiliates, family
members, estates and heirs, or any trust or investment vehicle for the primary
benefit of such person, including without limitation National Amusements, Inc.
“Redstone Party Going Private Transaction” means a Termination of Trading
resulting from an accumulation of the Common Stock by a Redstone Party or a
tender offer by any Redstone Party for all of the outstanding shares of the
Common Stock not owned by a Redstone Party.
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof between the Company and the Initial Purchasers.
“Repurchase Notice” means a Repurchase Notice in the form set forth in the
Securities.
“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, or to whom any corporate trust matter is referred because of such
person’s knowledge of and familiarity with the particular subject and who shall
have direct responsibility for the administration of this Indenture.
“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely on
an Opinion of Counsel with respect to whether any Security constitutes a
Restricted Security.
“Rule 144A” means Rule 144A promulgated under the Securities Act, as such rule
may be amended and in effect from time to time.
“SEC” means the Securities and Exchange Commission.
“Securities” means the 6.0% Convertible Senior Notes due 2025 issued by the
Company pursuant to this Indenture.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
“Security Agent” means any Registrar, Paying Agent, Conversion Agent or
co-Registrar or co-agent.
“Significant Subsidiary” with respect to any person means any subsidiary of such
person that constitutes a “significant subsidiary” within the meaning of
Rule 1-02(w) of Regulation S-X promulgated under the Securities Act, as such
regulation is in effect on the date of this Indenture.
“Subsidiary” means (i) a corporation a majority of whose Capital Stock with
voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by the Company, by one or more subsidiaries of the
Company or by the Company and one or more of its subsidiaries or (ii) any other
person (other than a corporation), including, without limitation, a partnership
or joint venture, in which the Company, one or more of its subsidiaries, or the
Company and one or more of its subsidiaries, directly or indirectly, at the date
of determination

4



--------------------------------------------------------------------------------



 



thereof, own at least a majority ownership interest entitled to vote in the
election of directors, managers or trustees (or members of any other equivalent
governing body) thereof.
“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb)
as amended and in effect from time to time.
“Trading Day” means a day during which trading in securities generally occurs on
the principal national or regional securities exchange in the United States on
which the Common Stock is then listed or, if the Common Stock is not listed on a
national or regional securities exchange in the United States, on the National
Association of Securities Dealers Automated Quotation System or, if the Common
Stock is not quoted on the National Association of Securities Dealers Automated
Quotation System, on the principal other market on which the Common Stock is
then traded.
“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor.
“Voting Stock” of any Person means the total voting power of all classes of the
Capital Stock of such Person entitled to vote generally in the election of
directors of such Person.
1.02 Other Definitions.

          Term   Defined in Section
“Acquirer Stock Conversion Right Adjustment”
    10.16  
“Acquisition of Voting Control”
    3.09  
“Additional Securities”
    1.01  
“Aggregate Amount”
    10.06  
“Applicable Increase”
    10.16  
“Applicable Price”
    10.16  
“Bankruptcy Law”
    6.01  
“Business Day”
    11.07  
“Change in Control”
    3.09  
“Conversion Agent”
    2.03  
“Conversion Date”
    10.02  
“Conversion Shares”
    10.06  
“Custodian”
    6.01  
“Determination Date”
    10.06  
“Distribution Date”
    10.06  
“Effective Date”
    10.16  
“Event Of Default”
    6.01  
“Ex Date”
    10.06  
“Expiration Date”
    10.06  
“Expiration Time”
    10.06  
“Fundamental Change”
    3.09  
“Fundamental Change Notice”
    3.09  
“Fundamental Change Repurchase Date”
    3.09  
“Fundamental Change Repurchase Price”
    3.09  
“Fundamental Change Repurchase Right”
    3.09  
“Global Security”
    2.01  

5



--------------------------------------------------------------------------------



 



          Term   Defined in Section
“Legal Holiday”
    11.07  
“Make-Whole Consideration”
    10.16  
“Make-Whole Conversion Rate Adjustment”
    10.16  
“Measurement Date”
    10.09  
“Notice Of Default”
    6.01  
“Option Repurchase Date”
    3.08  
“Option Repurchase Notice”
    3.08  
“Option Repurchase Price”
    3.08  
“Participants”
    2.15  
“Paying Agent”
    2.03  
“Physical Securities”
    2.01  
“Private Placement Legend”
    2.17  
“Public Acquirer Common Stock”
    1.01  
“Repurchase At Holder’s Option”
    3.01  
“Purchased Shares”
    10.06  
“Qualifying Asset Sale”
    3.09  
“Qualifying Business Combination”
    3.09  
“Redemption”
    3.01  
“Redstone adjustment”
    10.16  
“Reference Price”
    10.16  
“Registrar”
    2.03  
“Repurchase Upon Fundamental Change”
    3.01  
“Resale Restriction Termination Date”
    2.17  
“Rights”
    10.06  
“Shelf Registration Statement”
    2.16  
“Termination Of Trading”
    3.09  
“Underlying Shares”
    10.06  
“VWAP”
    10.17  

1.03 Incorporation by Reference of Trust Indenture Act.
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
The following TIA terms used in this Indenture have the following meanings:
“Commission” means the SEC;
“Indenture Securities” means the Securities;
“Indenture Security Holder” means a Securityholder or a Holder;
“Indenture To Be Qualified” means this Indenture;
“Indenture Trustee” or “Institutional Trustee” means the Trustee; and
“Obligor” on the indenture securities means the Company.

6



--------------------------------------------------------------------------------



 



All other terms used in this Indenture that are defined by the TIA, defined by
the TIA by reference to another statute or defined by SEC rule under the TIA and
not otherwise defined herein have the meanings so assigned to them.
1.04 Rules of Construction.
Unless the context otherwise requires:
     (i) a term has the meaning assigned to it;
     (ii) an accounting term not otherwise defined has the meaning assigned to
it in accordance with U.S. generally accepted accounting principles in effect
from time to time;
     (iii) “or” is not exclusive;
     (iv) words in the singular include the plural and in the plural include the
singular;
     (v) provisions apply to successive events and transactions;
     (vi) “close of business” on a date shall refer to 5:00 pm, New York City
time, on such date;
     (vii) the term “interest” includes Additional Interest, unless the context
otherwise requires or unless the terms of the Registration Rights Agreement
provide otherwise;
     (viii) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture; and
     (ix) references to currency shall mean the lawful currency of the United
States of America, unless the context requires otherwise.
II. THE SECURITIES
2.01 Form and Dating.
The Securities and the Trustee’s certificate of authentication shall be
substantially in the form set forth in Exhibit A, which is incorporated in and
forms a part of this Indenture. The Securities may have notations, legends or
endorsements required by law, stock exchange rule or usage, provided such
notations, legends or endorsements are in a form reasonably acceptable to the
Company. The Company shall provide any such notations, legends or endorsements
to the Trustee in writing. Each Security shall be dated the date of its
authentication.
Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more Global Securities, in registered form, substantially
in the form set forth in Exhibit A (the “Global Security”), deposited with the
Trustee as custodian for the Depositary, and registered in the name of the
Depositary or a nominee thereof, duly executed by the Company and authenticated
by the Trustee as hereinafter provided and bearing the legends set forth in
Exhibits B-1 and B-2. The aggregate principal amount of the Global Security may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for the Depositary, as hereinafter provided;
provided, that in no event shall the aggregate principal

7



--------------------------------------------------------------------------------



 



amount of the Global Security or Securities exceed $65,000,000 (or $75,000,000
if the Initial Purchasers elect to purchase all of the Additional Securities
pursuant to the Option).
Securities issued in exchange for interests in a Global Security pursuant to
Section 2.15 may be issued in the form of permanent certificated Securities in
registered form in substantially the form set forth in Exhibit A (the “Physical
Securities”) and, if applicable, bearing any legends required by Section 2.17.
2.02 Execution and Authentication.
One duly authorized Officer shall sign the Securities for the Company by manual
or facsimile signature.
A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.
A Security shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Security has been
authenticated under this Indenture.
Upon a written order of the Company signed by one Officer of the Company, the
Trustee shall authenticate Securities for original issue in the aggregate
principal amount of $65,000,000 and such additional principal amount, if any, as
shall be determined pursuant to the next sentence of this Section 2.02. Upon
receipt by the Trustee of an Officer’s Certificate stating that the Initial
Purchasers have elected to purchase from the Company a specified principal
amount of Additional Securities, not to exceed $10,000,000, pursuant to the
Option, the Trustee shall authenticate and deliver such specified principal
amount of Additional Securities to or upon the written order of the Company
signed as provided in the immediately preceding sentence. Such Officer’s
Certificate must be received by the Trustee not later than the proposed date for
delivering of such Additional Securities. The aggregate principal amount of
Securities outstanding at any time may not exceed $65,000,000 except as provided
in this Section 2.02.
Upon a written order of the Company signed by one Officer of the Company, the
Trustee shall authenticate Securities not bearing the Private Placement Legend
to be issued to the transferee when sold pursuant to an effective registration
statement under the Securities Act as set forth in Section 2.16(B).
The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent reasonably acceptable to the Company
to authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent has the same rights as a Security Agent to deal
with the Company and its Affiliates.
If a written order of the Company pursuant to this Section 2.02 has been, or
simultaneously is, delivered, any instructions by the Company to the Trustee
with respect to endorsement, delivery or redelivery of a Security issued in
global form shall be in writing but need not comply with Section 11.04 hereof
and need not be accompanied by an Opinion of Counsel.
The Securities shall be issuable only in registered form without interest
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.

8



--------------------------------------------------------------------------------



 



2.03 Registrar, Paying Agent and Conversion Agent.
The Company shall maintain, or cause to be maintained, (i) an office or agency
in Minneapolis, Minnesota, where Securities may be presented for registration of
transfer or for exchange (“Registrar”); (ii) an office or agency in Minneapolis,
Minnesota, where Securities may be presented for payment (“Paying Agent”); and
(iii) an office or agency in Minneapolis, Minnesota, where Securities may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Securities and of their transfer and exchange. The Company may
appoint or change one or more co-Registrars, one or more additional paying
agents and one or more additional conversion agents without notice and may act
in any such capacity on its own behalf. The term “Registrar” includes any
co-Registrar; the term “Paying Agent” includes any additional paying agent; and
the term “Conversion Agent” includes any additional conversion agent.
The Company shall enter into an appropriate agency agreement with any Security
Agent not a party to this Indenture. The agreement shall implement the
provisions of this Indenture that relate to such Security Agent. The Company
shall notify the Trustee in writing of the name and address of any Security
Agent not a party to this Indenture. If the Company fails to maintain a
Registrar, Paying Agent or Conversion Agent, the Trustee shall act as such and
shall be entitled to appropriate compensation therefor pursuant to Section 7.07.
The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent and designates the Corporate Trust Office of the Trustee for
the purposes enumerated in the first paragraph of this Section 2.03.
2.04 Paying Agent to Hold Money in Trust.
Each Paying Agent shall hold in trust for the benefit of the Securityholders or
the Trustee all moneys and, if applicable, other property held by the Paying
Agent for the payment of the Securities, and shall notify the Trustee of any
Default by the Company in making any such payment. While any such Default
continues, the Trustee may require a Paying Agent to pay all money and, if
applicable, other property held by it to the Trustee. The Company at any time
may require a Paying Agent to pay all money and, if applicable, other property
held by it to the Trustee and account for any funds so paid by it. Upon payment
over to the Trustee, the Paying Agent shall have no further liability for such
money and, if applicable, other property. If the Company acts as Paying Agent,
it shall segregate and hold as a separate trust fund all money and, if
applicable, other property held by it as Paying Agent.
2.05 Securityholder Lists.
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Securityholders.
If the Trustee is not the Registrar, the Company shall (i) furnish to the
Trustee on or before each interest payment date, a list of the names and
addresses of Securityholders appearing on the security register of the
Registrar; and (ii) at such other times as the Trustee may request in writing,
furnish to the Trustee, within thirty (30) days after the receipt by the Company
of such request, a list of similar form and content, which list shall be as of a
date not more than fifteen (15) days before the date such list is furnished.

9



--------------------------------------------------------------------------------



 



2.06 Transfer and Exchange.
Subject to Sections 2.15 and 2.16 hereof, when Securities are presented to the
Registrar with a request to register their transfer or to exchange them for an
equal principal amount of Securities of other authorized denominations, the
Registrar shall register the transfer or make the exchange if its requirements
for such transaction are met. To permit registrations of transfer and exchanges,
the Trustee shall authenticate Securities at the Registrar’s request or upon the
Trustee’s receipt of a Company Order therefor. The Company or the Trustee, as
the case may be, shall not be required to register the transfer of or exchange
any Security (i) for a period of fifteen (15) days before selecting, pursuant to
Section 3.03, Securities to be redeemed or (ii) during a period beginning at the
opening of business fifteen (15) days before the mailing of a notice of
redemption of the Securities selected for Redemption under Section 3.04 and
ending at the close of business on the day of such mailing or (iii) that has
been selected for Redemption or for which a Repurchase Notice has been
delivered, and not withdrawn, in accordance with this Indenture, except the
unredeemed or unrepurchased portion of Securities being redeemed or repurchased
in part.
No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge that may be imposed in connection
with any transfer, exchange or conversion of Securities, other than exchanges
pursuant to Sections 2.10, 9.05 or 10.02, or Article III, not involving any
transfer.
2.07 Replacement Securities.
If the Holder of a Security claims that the Security has been mutilated, lost,
destroyed or wrongfully taken, the Company shall, in the absence of notice to
the Company or the Trustee that such Security has been acquired by a bona fide
purchaser, issue and the Trustee, upon receipt of a Company Order therefor,
shall authenticate a replacement Security upon surrender to the Trustee of the
mutilated Security, or upon delivery to the Trustee of evidence of the loss,
destruction or theft of the Security satisfactory to the Trustee and the
Company. In the case of a lost, destroyed or wrongfully taken Security, the
Trustee or the Company may require the Holder of such Security to deliver, prior
to the issuance and authentication of a replacement Security, an indemnity bond
that is reasonably satisfactory to the Trustee and the Company to indemnify and
hold harmless the Company, the Trustee and any Security Agent from any loss
which any of them may suffer if such Security is replaced. The Company and the
Trustee may charge such Holder for their respective expenses (including taxes or
governmental charges incurred) in replacing a Security.
In case any such mutilated, lost, destroyed or wrongfully taken Security has
become or is about to become due and payable (whether at maturity, upon
Redemption, on an Option Repurchase Date with respect to a Repurchase at
Holder’s Option or on a Fundamental Change Repurchase Date with respect to a
Repurchase Upon Fundamental Change), the Company in its discretion may, instead
of issuing a new Security, pay such Security when due.
Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

10



--------------------------------------------------------------------------------



 



2.08 Outstanding Securities.
Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those converted, those cancelled by it, those delivered to it
for cancellation and those described in this Section 2.08 as not outstanding.
Except to the extent provided in Section 2.09, a Security does not cease to be
outstanding because the Company or one of its Subsidiaries or Affiliates holds
the Security.
If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a bona fide purchaser.
If the Paying Agent (other than the Company) holds, on an Option Repurchase
Date, Redemption Date, Fundamental Change Repurchase Date or Maturity Date,
money sufficient to pay the aggregate Option Repurchase Price, Redemption Price,
Fundamental Change Repurchase Price or principal amount, as the case may be,
with respect to all Securities to be redeemed, repurchased or paid upon
Repurchase at Holder’s Option, Redemption, Repurchase Upon Fundamental Change or
maturity, as the case may be, in each case plus, if applicable, accrued and
unpaid interest and Additional Interest, if any, payable as herein provided upon
Repurchase at Holder’s Option, Redemption, Repurchase Upon Fundamental Change or
maturity, then (unless there shall be a Default in the payment of such aggregate
Option Repurchase Price, Redemption Price, Fundamental Change Repurchase Price
or principal amount, or of such accrued and unpaid interest or Additional
Interest) on and after such date such Securities shall be deemed to be no longer
outstanding, interest on such Securities shall cease to accrue, and such
Securities shall be deemed paid whether or not such Securities are delivered to
the Paying Agent. Thereafter, all rights of the Holders of such Securities shall
terminate with respect to such Securities, other than the right to receive the
Option Repurchase Price, Redemption Price, Fundamental Change Repurchase Price
or principal amount, as the case may be, plus, if applicable, such accrued and
unpaid interest and Additional Interest, if any, in accordance with this
Indenture.
If a Security is converted in accordance with Article X, then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security.
2.09 Securities Held by the Company or an Affiliate.
In determining whether the Holders of the required aggregate principal amount of
Securities have concurred in any request, demand, direction, waiver or consent,
Securities owned by the Company or any of its Subsidiaries or Affiliates shall
be considered not to be outstanding, except that, for the purposes of
determining whether a Responsible Officer of the Trustee shall be protected in
relying on any such request, demand, direction, waiver or consent, only
Securities which the Trustee knows are so owned shall be so considered.
Securities so owned which have been pledged in good faith may be considered to
be outstanding for purposes of this Section 2.09 if the pledgee establishes, to
the satisfaction of the Trustee, the pledgee’s right so to concur with respect
to such Securities and that the pledgee is not, and is not acting at the
direction or on behalf of, the Company, any other obligor on the Securities, an
Affiliate of the Company or an Affiliate of any such other obligor. In the event
of a dispute as to whether the pledgee has

11



--------------------------------------------------------------------------------



 



established the foregoing, the Trustee may rely on the advice of counsel or on
an Officer’s Certificate.
2.10 Temporary Securities.
Until definitive Securities are ready for delivery, the Company may prepare and
the Trustee shall, upon its receipt of a Company Order therefor, authenticate
temporary Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have variations that the Company considers
appropriate for temporary Securities. Without unreasonable delay, the Company
shall prepare and the Trustee shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.
2.11 Cancellation.
The Company at any time may deliver Securities (which the Company may have duly
acquired in any manner whatsoever) to the Trustee for cancellation. The
Registrar, Paying Agent and Conversion Agent shall forward to the Trustee any
Securities surrendered to them for Redemption, Repurchase at Holder’s Option,
Repurchase Upon Fundamental Change, transfer, exchange, payment or conversion.
The Trustee shall promptly cancel all Securities surrendered for transfer,
exchange, payment (whether at maturity, upon Redemption, upon a Repurchase at
Holder’s Option, or upon a Repurchase Upon Fundamental Change), conversion or
cancellation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Securityholder has converted pursuant to
Article X. All cancelled Securities held by the Trustee shall be destroyed, and
certification of their destruction shall be delivered by the Trustee to the
Company.
2.12 Defaulted Interest.
If and to the extent the Company defaults in a payment of interest on the
Securities, the Company shall pay in cash the defaulted interest in any lawful
manner plus, to the extent not prohibited by applicable statute or case law,
interest on such defaulted interest at the rate provided in the Securities. The
Company may pay the defaulted interest (plus interest on such defaulted
interest) to the persons who are Securityholders on a subsequent special record
date. The Company shall fix such record date and the related payment date. At
least fifteen (15) days before such record date, the Company shall mail to
Securityholders, with a copy to the Trustee, a notice that states the record
date, payment date and amount of interest to be paid, and the Company shall
cause any such defaulted interest (plus interest on such defaulted interest) to
be paid to Holders of record of each applicable Security at 5:00 p.m., New York
City time, on such record date. Upon such due payment in full, such defaulted
interest (plus interest on such defaulted interest) shall no longer be payable
pursuant to this Section 2.12.
2.13 CUSIP Numbers.
The Company in issuing the Securities may use one or more “CUSIP” numbers, and,
if so, the Trustee shall use the CUSIP numbers in notices of redemption or
exchange as a convenience to

12



--------------------------------------------------------------------------------



 



Holders; provided, however, that no representation is hereby deemed to be made
by the Trustee as to the correctness or accuracy of the CUSIP numbers printed on
the notice or on the Securities; provided further, that reliance may be placed
only on the other identification numbers printed on the Securities, and the
effectiveness of any such notice shall not be affected by any defect in, or
omission of, such CUSIP numbers. The Company shall promptly notify the Trustee
of any change in the CUSIP numbers.
2.14 Deposit of Moneys and Property.
Prior to 11:00 A.M., New York City time, on each interest payment date, Maturity
Date, Redemption Date, Option Repurchase Date or Fundamental Change Repurchase
Date, the Company shall deposit with a Paying Agent (or, if the Company is
acting as its own Paying Agent, segregate and hold in trust in accordance with
Section 2.04) money, in funds immediately available on such date, and, if
applicable as provided herein, such other consideration, sufficient to make cash
payments and deliver such other consideration, if any, due on such interest
payment date, Maturity Date, Redemption Date, Option Repurchase Date or
Fundamental Change Repurchase Date, as the case may be, in a timely manner and
which permits the Paying Agent to remit payment to the Holders on such interest
payment date, Maturity Date, Redemption Date, Option Repurchase Date or
Fundamental Change Repurchase Date, as the case may be. If, pursuant to
Section 4.01 hereof and paragraph 3 of the Securities, payment shall be made to
Holders by check, then such deposit shall be made in such manner as will permit
such payment to be made by check drawn upon a bank in the city in which the
Paying Agent’s principal office, or the Corporate Trust Office of the Trustee,
shall be located.
2.15 Book-Entry Provisions for Global Securities.
     (A) The Global Securities initially shall (i) be registered in the name of
the Depositary or the nominee of the Depositary, (ii) be delivered to the
Trustee as custodian for the Depositary and (iii) bear legends as set forth in
Section 2.17.
Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.
     (B) Transfers of Global Securities shall be limited to transfers in whole,
but not in part, to the Depositary, its successors or their respective nominees.
In addition, Physical Securities shall be transferred to all beneficial owners,
as identified by the Depositary, in exchange for their beneficial interests in
Global Securities, only if (i) the Depositary notifies the Company that the
Depositary is unwilling or unable to continue as depositary for any Global
Security (or the Depositary ceases to be a “clearing agency” registered under
Section 17A of the Exchange Act) and a successor Depositary is not appointed by
the Company within ninety (90) days of such notice or cessation or (ii) an Event
of Default has occurred and is continuing and the Registrar has received a
written request from the Holder to issue Physical Securities.

13



--------------------------------------------------------------------------------



 



     (C) In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(B), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depositary
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.
     (D) Any Physical Security constituting a Restricted Security delivered in
exchange for an interest in a Global Security pursuant to Section 2.15(B) shall,
except as otherwise provided by Section 2.16, bear the Private Placement Legend.
     (E) The Holder of any Global Security may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under this Indenture or the Securities.
2.16 Special Transfer Provisions.
     (A) Restrictions on Transfer and Exchange of Global Securities.
Notwithstanding any other provisions of this Indenture, but except as provided
in Section 2.15(B), a Global Security may not be transferred except as a whole
by the Depositary to a nominee of the Depositary or by a nominee of the
Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.
     (B) Private Placement Legend. Upon the transfer, exchange or replacement of
Securities not bearing the Private Placement Legend, the Registrar or
co-Registrar shall deliver Securities that do not bear the Private Placement
Legend. Upon the transfer, exchange or replacement of Securities bearing the
Private Placement Legend, the Registrar or co-Registrar shall deliver only
Securities that bear the Private Placement Legend unless (i) the requested
transfer is after the Resale Restriction Termination Date, (ii) there is
delivered to the Trustee and the Company an Opinion of Counsel (upon which
Opinion of Counsel the Trustee may conclusively rely) reasonably satisfactory to
the Company and the Trustee and addressed to the Company and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act or (iii) such Security has been sold pursuant to an effective registration
statement under the Securities Act and the Holder selling such Securities has
delivered to the Registrar or co-Registrar a notice in the form of Exhibit C
hereto. Upon the effectiveness, under the Securities Act, of the “Shelf
Registration Statement” (as defined in the Registration Rights Agreement), the
Company shall deliver to the Trustee a notice of effectiveness, a Global
Security or Global Securities, which shall not bear the Private Placement
Legend, an authentication order in accordance with Section 2.02 and an Opinion
of Counsel in the form of Exhibit D hereto, and, if required by the Depositary,
the Company shall deliver to the Depositary a letter of representations in a
form reasonably acceptable to the Depositary. Upon the effectiveness of any
post-effective amendment to the “Shelf Registration Statement” (as defined in
the Registration Rights Agreement) and upon the effectiveness, under the
Securities Act, of any “Subsequent Shelf Registration Statement” (as defined in
the Registration Rights Agreement), the Company shall deliver to the Trustee a
notice of effectiveness and an Opinion of Counsel in

14



--------------------------------------------------------------------------------



 



the form of Exhibit D hereto. Upon any sale, pursuant to a Shelf Registration
Statement, of a beneficial interest in a Global Security that theretofore
constituted a Restricted Security and delivery of appropriate evidence thereof
to the Trustee, and upon any sale or transfer of a beneficial interest in
connection with which the Private Placement Legend will be removed in accordance
with this Indenture, the Trustee shall increase the principal amount of the
Global Security that does not constitute a Restricted Security by the principal
amount of such sale or transfer and likewise reduce the principal amount of the
Global Security that does constitute a Restricted Security.
     (C) General. By its acceptance of any Security bearing the Private
Placement Legend, each Holder of such a Security acknowledges the restrictions
on transfer of such Security set forth in this Indenture and in the Private
Placement Legend and agrees that it will transfer such Security only as provided
in this Indenture and as permitted by applicable law.
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time during normal
hours of operation of the Registrar upon the giving of reasonable written notice
to the Registrar.
     (D) Transfers of Securities Held by Affiliates. Any certificate
(i) evidencing a Security that has been transferred to an Affiliate within two
(2) years after the Issue Date, as evidenced by a notation on the assignment
form for such transfer or in the representation letter delivered in respect
thereof, or (ii) evidencing a Security that has been acquired from an Affiliate
(other than by an Affiliate) in a transaction or a chain of transactions not
involving any public offering, shall, until two (2) years after the last date on
which the Company or any Affiliate was an owner of such Security (or such longer
period of time as may be required under the Securities Act or applicable state
securities laws), in each case, bear the Private Placement Legend, unless
otherwise agreed by the Company (with written notice thereof to the Trustee).
2.17 Restrictive Legends.
Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Private Placement Legend”) set forth in
Exhibit B-1 on the face thereof until after the second anniversary of the later
of (i) the Issue Date and (ii) the last date on which the Company or any
Affiliate was the owner of such Security (or any predecessor security) (or such
shorter period of time as permitted by Rule 144(k) promulgated under the
Securities Act or any successor provision thereunder) (or such longer period of
time as may be required under the Securities Act or applicable state securities
laws, as set forth in an Opinion of Counsel, unless otherwise agreed between the
Company and the Holder thereof) (such date, the “Resale Restriction Termination
Date”).
Each Global Security shall also bear the legend set forth in Exhibit B-2.
2.18 Ranking.
The indebtedness of the Company arising under or in connection with this
Indenture and every outstanding Security issued under this Indenture from time
to time constitutes and will constitute a senior unsecured obligation of the
Company, ranking equally with other existing and future

15



--------------------------------------------------------------------------------



 



senior unsecured indebtedness of the Company and ranking senior to any existing
or future indebtedness of the Company that, by its terms, is made subordinate to
senior indebtedness of the Company.
III. REDEMPTION AND REPURCHASE
3.01 Right of Redemption.
     (A) Redemption of the Securities, as permitted by any provision of this
Indenture, shall be made:
     (i) with respect to a repurchase at the Company’s option, in accordance
with paragraphs 6 and 7 of the Securities (a “Redemption”),
     (ii) with respect to a repurchase at the Holder’s option, in accordance
with paragraph 8 of the Securities (a “Repurchase at Holder’s Option”) and
     (iii) with respect to any repurchase upon a Fundamental Change, in
accordance with paragraph 9 of the Securities (a “Repurchase Upon Fundamental
Change”),
     in each case in accordance with the applicable provisions of this
Article III.
     (B) The Company will comply with all federal and state securities laws, and
any applicable laws of any foreign jurisdiction, in connection with any offer to
sell or solicitations of offers to buy Securities pursuant to this Article III.
     (C) The Company shall not have the right to redeem any Securities prior to
October 5, 2010. The Company shall have the right, at the Company’s option, at
any time, and from time to time, on a Redemption Date on or after October 5,
2010, to redeem all or any part of the Securities at a price payable in cash
equal to the Redemption Price plus accrued and unpaid interest and Additional
Interest, if any, to, but excluding, the Redemption Date.
     (D) Securities in denominations larger than $1,000 principal amount may be
redeemed in part but only in integral multiples of $1,000 principal amount.
3.02 Notices to Trustee.
If the Company elects to redeem Securities pursuant to paragraph 6 of the
Securities, it shall notify the Trustee in writing of the Redemption Date, the
applicable provision of this Indenture pursuant to which the Redemption is to be
made and the aggregate principal amount of Securities to be redeemed, which
notice shall be provided to the Trustee by the Company at least fifteen (15)
days prior to the mailing, in accordance with Section 3.04, of the notice of
Redemption (unless a shorter notice period shall be satisfactory to the
Trustee).
3.03 Selection of Securities to be Redeemed.
If the Company has elected to redeem less than all the Securities pursuant to
paragraph 6 of the Securities, the Trustee shall, within five (5) Business Days
after receiving the notice specified in Section 3.02, select the Securities to
be redeemed by lot, on a pro rata basis or in accordance with any other method
the Trustee considers fair and appropriate. The Trustee shall make such

16



--------------------------------------------------------------------------------



 



selection from Securities then outstanding and not already to be redeemed by
virtue of having been previously called for Redemption. The Trustee may select
for Redemption portions of the principal amount of Securities that have
denominations larger than $1,000 principal amount. Securities and portions of
them the Trustee selects for Redemption shall be in amounts of $1,000 principal
amount or integral multiples of $1,000 principal amount. The Trustee shall
promptly notify the Company in writing of the Securities selected for Redemption
and the principal amount thereof to be redeemed.
The Registrar need not register the transfer of or exchange any Securities that
have been selected for Redemption, except the unredeemed portion of the
Securities being redeemed in part. The Registrar need not issue, authenticate,
register the transfer of or exchange any Security for a period of fifteen
(15) days before selecting, pursuant to this Section 3.03, Securities to be
redeemed.
3.04 Notice of Redemption.
At least thirty (30) days but not more than sixty (60) days before a Redemption
Date, the Company shall mail, or cause to be mailed, by first-class mail a
notice of Redemption to each Holder whose Securities are to be redeemed, at the
address of such Holder appearing in the security register. If such Securities
are held in book-entry form through the Depositary, such notice of Redemption
shall be transmitted electronically in compliance with applicable procedures of
the Depositary.
The notice shall identify the Securities and the aggregate principal amount
thereof to be redeemed pursuant to the Redemption and shall state:
     (i) the Redemption Date;
     (ii) the Redemption Price plus accrued and unpaid interest and Additional
Interest, if any, to, but excluding, the Redemption Date;
     (iii) the Conversion Rate and the Conversion Price;
     (iv) the names and addresses of the Paying Agent and the Conversion Agent;
     (v) that the right to convert the Securities called for Redemption will
terminate at the close of business on the Business Day immediately preceding the
Redemption Date, unless there shall be a Default in the payment of the
Redemption Price or accrued and unpaid interest or Additional Interest, if any,
payable as herein provided upon Redemption;
     (vi) that Holders who want to convert Securities must satisfy the
requirements of Article X;
     (vii) the paragraph of the Securities pursuant to which the Securities are
to be redeemed;

17



--------------------------------------------------------------------------------



 



     (viii) that Securities called for Redemption must be surrendered to the
Paying Agent to collect the Redemption Price plus accrued and unpaid interest
and Additional Interest, if any, payable as herein provided upon Redemption;
     (ix) that, unless there shall be a Default in the payment of the Redemption
Price or accrued and unpaid interest or Additional Interest, if any, payable as
herein provided upon Redemption, interest on Securities called for Redemption
ceases to accrue on and after the Redemption Date, and all rights of the Holders
of such Securities shall terminate on and after the Redemption Date, other than
the right to receive, upon surrender of such Securities and in accordance with
this Indenture, the Redemption Price and such accrued and unpaid interest and
Additional Interest; and
     (x) the CUSIP number or numbers, as the case may be, of the Securities to
be redeemed pursuant to the Redemption.
The right, pursuant to Article X, to convert Securities called for Redemption
shall terminate at the close of business on the Business Day immediately
preceding the Redemption Date, unless there shall be a Default in the payment of
the Redemption Price or accrued and unpaid interest or Additional Interest, if
any, payable as herein provided upon Redemption.
At the Company’s request, upon reasonable prior notice, the Trustee shall mail
or electronically transmit the notice of Redemption in the Company’s name and at
the Company’s expense; provided, however, that the form and content of such
notice shall be prepared by the Company.
3.05 Effect of Notice of Redemption.
Once notice of Redemption is mailed or electronically transmitted, Securities
called for Redemption become due and payable on the Redemption Date at the
Redemption Price plus accrued and unpaid interest and Additional Interest, if
any, to, but excluding, the Redemption Date, and, on and after such Redemption
Date (unless there shall be a Default in the payment of the Redemption Price or
such accrued and unpaid interest or Additional Interest), such Securities shall
cease to bear interest, and all rights of the Holders of such Securities shall
terminate, other than the right to receive, upon surrender of such Securities
and in accordance with the next sentence, the Redemption Price and such accrued
and unpaid interest and Additional Interest, if any. Upon surrender to the
Paying Agent of a Security subject to Redemption, such Security shall be paid,
to the Holder surrendering such Security, at the Redemption Price plus accrued
and unpaid interest and Additional Interest, if any, to, but excluding, the
Redemption Date, unless the Redemption Date is an interest payment date, in
which case such accrued and unpaid interest and Additional Interest, if any,
will instead be paid on such interest payment date to the Holder of record of
such Security at the close of business on the record date for such interest
payment.
If any Security shall not be fully and duly paid upon surrender thereof for
Redemption, the principal of, and accrued and unpaid interest and Additional
Interest, if any, on, such Security shall, until paid, bear interest from, and
including, the Redemption Date at the rate borne by such Security on the
principal amount of such Security, and such Security shall continue to be
convertible pursuant to Article X.

18



--------------------------------------------------------------------------------



 



3.06 Deposit of Redemption Price.
Prior to 11:00 A.M., New York City time on the Redemption Date, the Company
shall deposit with a Paying Agent (or, if the Company is acting as its own
Paying Agent, segregate and hold in trust in accordance with Section 2.04)
money, in funds immediately available on the Redemption Date, sufficient to pay
the Redemption Price, plus accrued and unpaid interest and Additional Interest,
if any, to, but excluding, the Redemption Date, of all Securities to be redeemed
on that date. The Paying Agent shall return to the Company, as soon as
practicable, any money not required for that purpose.
3.07 Securities Redeemed in Part.
Any Security to be selected for Redemption only in part shall be delivered
pursuant to Section 3.05 (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or its attorney
duly authorized in writing). Upon receipt of such Security together with any
such required endorsements or transfer instruments, the Company shall execute,
and the Trustee shall, upon its receipt of a Company Order therefor,
authenticate and make available for delivery to the Holder of such Security
without service charge, a new Security or Securities, of any authorized
denomination as requested by such Holder, of the same tenor and in aggregate
principal amount equal to the portion of such Security not submitted for
Redemption.
If any Security selected for partial Redemption is converted in part, the
principal of such Security subject to Redemption shall be reduced by the
principal amount of such Security that is converted.
3.08 Repurchase of Securities at Option of the Holder.
     (A) At the option of the Holder thereof, Securities (or portions thereof
that are integral multiples of $1,000 in principal amount) shall be repurchased
by the Company pursuant to paragraph 8 of the Securities on April 30, 2009,
September 30, 2010, September 30, 2015 and September 30, 2020 (each, an “Option
Repurchase Date”), at a repurchase price, payable in cash, equal to one hundred
percent (100%) of the principal amount of the Securities (or such portions
thereof) to be so repurchased (the “Option Repurchase Price”), plus accrued and
unpaid interest and Additional Interest, if any, to, but excluding, the
applicable Option Repurchase Date, upon:
     (i) delivery to the Company (if it is acting as its own Paying Agent), or
to a Paying Agent designated by the Company for such purpose in the Option
Repurchase Notice (as defined below), by such Holder, at any time from 9:00
a.m., New York City time, on the date that is twenty (20) Business Days prior to
the applicable Option Repurchase Date until 5:00 p.m., New York City time, on
the third (3rd) Business Day immediately preceding the applicable Option
Repurchase Date, of a Repurchase Notice, in the form set forth in the Securities
(or any other form of written notice delivered in good faith and substantially
similar thereto), duly completed and signed, with appropriate signature
guarantee, stating:
     (a) the certificate number(s) of the Securities which the Holder will
deliver to be repurchased, if such Securities are in the form of Physical
Securities;

19



--------------------------------------------------------------------------------



 



     (b) the principal amount of Securities to be repurchased, which must be
$1,000 or an integral multiple thereof; and
     (c) that such principal amount of Securities are to be repurchased as of
the applicable Option Repurchase Date pursuant to the terms and conditions
specified in paragraph 8 of the Securities and in this Indenture; and
     (ii) delivery to the Company (if it is acting as its own Paying Agent), or
to a Paying Agent designated by the Company for such purpose in the Option
Repurchase Notice, at any time after delivery of such Repurchase Notice, of such
Securities (such Securities to conform in all material respects to the
description thereof in the related Option Repurchase Notice), together with all
necessary endorsements, such delivery being a condition to receipt by the Holder
of the Option Repurchase Price therefor plus accrued and unpaid interest and
Additional Interest, if any, payable as herein provided upon Repurchase at
Holder’s Option;
If such Securities are held in book-entry form through the Depositary, the
Repurchase Notice shall comply with applicable procedures of the Depositary.
Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled, upon request,
to receive from the Company or such Paying Agent, as the case may be, a
nontransferable receipt of deposit evidencing such delivery.
Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.08(A) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Option Repurchase Notice shall have the right to
withdraw such Repurchase Notice by delivery, at any time prior to 5:00 p.m., New
York City time, on the third (3rd) Business Day immediately preceding the
applicable Option Repurchase Date, of a written notice of withdrawal to the
Company (if acting as its own Paying Agent) or the Paying Agent, which notice
shall contain the information specified in Section 3.08(B)(vii).
The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.
     (B) The Company shall give notice (the “Option Repurchase Notice”) on a
date not less than twenty (20) Business Days prior to each Option Repurchase
Date to all Holders at their addresses shown in the register of the Registrar
and to beneficial owners as required by applicable law or by electronic
transmission for Securities that are held in book-entry form through the
Depositary. Such notice shall state:
     (i) the Option Repurchase Price plus accrued and unpaid interest and
Additional Interest, if any, to, but excluding, such Option Repurchase Date and
the Conversion Rate;
     (ii) the names and addresses of the Paying Agent and the Conversion Agent;
     (iii) that Securities with respect to which a Repurchase Notice is given by
a Holder may be converted pursuant to Article X only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.08 or if there shall be a
Default in the payment of such Option Repurchase Price or in accrued and unpaid
interest or Additional Interest, if any, payable as herein provided upon
Repurchase at Holder’s Option;

20



--------------------------------------------------------------------------------



 



     (iv) that Securities must be surrendered (together with any necessary
endorsements) to the Paying Agent to collect payment of the Option Repurchase
Price plus accrued and unpaid interest and Additional Interest, if any, payable
as herein provided upon Repurchase at Holder’s Option;
     (v) that the Option Repurchase Price, plus accrued and unpaid interest and
Additional Interest, if any, to, but excluding, such Option Repurchase Date, for
any Security as to which a Repurchase Notice has been given and not withdrawn
will be paid as promptly as practicable, but in no event more than three
(3) Business Days, following the later of such Option Repurchase Date or the
time of delivery of the Security as described in clause (iv) above;
     (vi) the procedures the Holder must follow to exercise rights under this
Section 3.08 (including the name and address of the Paying Agent) and a brief
description of those rights;
     (vii) that a Holder will be entitled to withdraw its election in the
Repurchase Notice if the Company (if acting as its own Paying Agent) or the
Paying Agent receives, at any time prior to 5:00 p.m., New York City time, on
the third (3rd) Business Day immediately preceding the applicable Option
Repurchase Date, or such longer period as may be required by law, a letter or
telegram, telex or facsimile transmission (receipt of which is confirmed and
promptly followed by a letter) setting forth (I) the name of such Holder, (II) a
statement that such Holder is withdrawing its election to have Securities
repurchased by the Company on such Option Repurchase Date pursuant to a
Repurchase at Holder’s Option, (III) the certificate number of such Securities
to be so withdrawn (if such Securities are in the form of Physical Securities),
(IV) the principal amount of the Securities of such Holder to be so withdrawn,
which amount must be $1,000 or an integral multiple thereof and (V) the
principal amount, if any, of the Securities of such Holder that remain subject
to the Repurchase Notice delivered by such Holder in accordance with this
Section 3.08, which amount must be $1,000 or an integral multiple thereof;
     (viii) that, on and after the applicable Option Repurchase Date (unless
there shall be a Default in the payment of such Option Repurchase Price or such
accrued and unpaid interest or Additional Interest), interest on Securities
subject to Repurchase at Holder’s Option will cease to accrue, and all rights of
the Holders of such Securities shall terminate, other than the right to receive,
upon surrender of such Securities and in accordance with this Section 3.08, the
Option Repurchase Price and such accrued and unpaid interest and Additional
Interest; and
     (ix) the CUSIP number or numbers, as the case may be, of the Securities.
At the Company’s request, upon reasonable prior notice, the Trustee shall mail
or electronically transmit such Option Repurchase Notice in the Company’s name
and at the Company’s expense; provided, however, that the form and content of
such Option Repurchase Notice shall be prepared by the Company.
No failure of the Company to give an Option Repurchase Notice shall limit any
Holder’s right pursuant hereto to exercise its rights to require the Company to
purchase such Holder’s Securities pursuant to a Repurchase at Holder’s Option.

21



--------------------------------------------------------------------------------



 



     (C) Subject to the provisions of this Section 3.08, the Company shall pay,
or cause to be paid, the Option Repurchase Price, plus accrued and unpaid
interest and Additional Interest, if any, to, but excluding, the applicable
Option Repurchase Date, with respect to each Security subject to Repurchase at
Holder’s Option to the Holder of record thereof as promptly as practicable, but
in no event more than three (3) Business Days, following the later of the
applicable Option Repurchase Date and the time such Security (together with all
necessary endorsements) is surrendered to the Paying Agent.
     (D) Prior to 11:00 A.M., New York City time on the applicable Option
Repurchase Date, the Company shall deposit with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on the
applicable Option Repurchase Date, sufficient to pay the Option Repurchase
Price, plus accrued and unpaid interest and Additional Interest, if any, to, but
excluding, such Option Repurchase Date, of all of the Securities that are to be
repurchased by the Company on such Option Repurchase Date pursuant to a
Repurchase at Holder’s Option. The Paying Agent shall return to the Company, as
soon as practicable, any money not required for that purpose.
     (E) Once the Repurchase Notice has been duly delivered in accordance with
this Section 3.08, the Securities to be repurchased pursuant to the Repurchase
at Holder’s Option shall, on the applicable Option Repurchase Date, become due
and payable at the Option Repurchase Price (plus accrued and unpaid interest and
Additional Interest, if any, to, but excluding, such Option Repurchase Date)
applicable thereto, and, on and after such date (unless there shall be a Default
in the payment of the Option Repurchase Price or such accrued and unpaid
interest or Additional Interest), such Securities shall cease to bear interest,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance with this Section 3.08, the Option Repurchase
Price and such accrued and unpaid interest and Additional Interest.
     (F) Securities with respect to which a Repurchase Notice has been duly
delivered in accordance with this Section 3.08 may be converted pursuant to
Article X, if otherwise convertible in accordance with Article X, only if such
Repurchase Notice has been withdrawn in accordance with this Section 3.08 or if
there shall be a Default in the payment of the Option Repurchase Price or in the
accrued and unpaid interest or Additional Interest, if any, payable as herein
provided upon Repurchase at Holder’s Option.
     (G) If any Security shall not be paid upon surrender thereof for Repurchase
at Holder’s Option, the principal of, and accrued and unpaid interest and
Additional Interest on, such Security shall, until paid, bear interest from, and
including, the applicable Option Repurchase Date at the rate borne by such
Security on the principal amount of such Security, and such Security shall
continue to be convertible pursuant to Article X.
     (H) Any Security which is to be submitted for Repurchase at Holder’s Option
only in part shall be delivered pursuant to this Section 3.08 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and make available

22



--------------------------------------------------------------------------------



 



for delivery to the Holder of such Security without service charge, a new
Security or Securities, of any authorized denomination as requested by such
Holder, of the same tenor and in aggregate principal amount equal to the portion
of such Security not submitted for Repurchase at Holder’s Option.
     (I) Notwithstanding anything herein to the contrary, if the option granted
to Holders to require the repurchase of the Securities on the applicable Option
Repurchase Date is determined to constitute a tender offer, the Company shall
comply with all applicable tender offer rules under the Exchange Act, including
Rule 13e-4 and Regulation 14E, and with all other applicable laws, and will file
a Schedule TO or any other schedules required under the Exchange Act or any
other applicable laws.
3.09 Repurchase at Option of Holder Upon a Fundamental Change.
     (A) In the event any Fundamental Change (as defined below) shall occur,
each Holder of Securities shall have the right (the “Fundamental Change
Repurchase Right”), at such Holder’s option, to require the Company to
repurchase all of such Holder’s Securities (or portions thereof that are
integral multiples of $1,000 in principal amount), on a date selected by the
Company (the “Fundamental Change Repurchase Date”), which Fundamental Change
Repurchase Date shall be no later than thirty (30) days after the date the
Fundamental Change Notice (as defined below) is mailed in accordance with
Section 3.09(B), at a price, payable in cash, equal to one hundred percent
(100%) of the principal amount of the Securities (or portions thereof) to be so
repurchased (the “Fundamental Change Repurchase Price”), plus accrued and unpaid
interest and Additional Interest, if any, to, but excluding, the Fundamental
Change Repurchase Date, upon:
     (i) delivery to the Company (if it is acting as its own Paying Agent), or
to a Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice (as defined below), no later than 5:00 p.m., New York City time,
on the third (3rd) Business Day immediately preceding the Fundamental Change
Repurchase Date, of a Repurchase Notice, in the form set forth in the Securities
(or any other form of written notice delivered in good faith and substantially
similar thereto), duly completed and signed, with appropriate signature
guarantee, stating:
     (a) the certificate number(s) of the Securities which the Holder will
deliver to be repurchased, if such Securities are in the form of Physical
Securities;
     (b) the principal amount of Securities to be repurchased, which must be
$1,000 or an integral multiple thereof; and
     (c) that such principal amount of Securities are to be repurchased pursuant
to the terms and conditions specified in paragraph 9 of the Securities and in
this Indenture; and
     (ii) delivery to the Company (if it is acting as its own Paying Agent), or
to a Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (such Securities to conform in all material respects to the
description thereof in the related Repurchase Notice), together with all
necessary endorsements, with respect to which the Fundamental Change

23



--------------------------------------------------------------------------------



 



Repurchase Right is being exercised, such delivery being a condition to receipt
by the Holder of the Fundamental Change Repurchase Price therefor plus accrued
and unpaid interest and Additional Interest, if any, payable as herein provided
upon Repurchase Upon Fundamental Change.
If such Securities are held in book-entry form through the Depositary, the
Repurchase Notice shall comply with applicable procedures of the Depositary.
Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled to receive
from the Company or such Paying Agent, as the case may be, a nontransferable
receipt of deposit evidencing such delivery.
Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.09(A) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to 5:00 p.m.,
New York City time, on the third (3rd) Business Day immediately preceding the
Fundamental Change Repurchase Date, of a written notice of withdrawal to the
Company (if acting as its own Paying Agent) or the Paying Agent, which notice
shall contain the information specified in Section 3.09(B)(xi) .
The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.
     (B) Within twenty (20) days after the occurrence of a Fundamental Change,
the Company shall mail or electronically transmit, or cause to be mailed or
electronically transmitted, to all Holders of record of the Securities at their
addresses shown in the register of the Registrar, and to beneficial owners as
required by applicable law, a notice (the “Fundamental Change Notice”) of the
occurrence of such Fundamental Change and the Fundamental Change Repurchase
Right arising as a result thereof. The Company shall deliver a copy of the
Fundamental Change Notice to the Trustee and shall publicly announce, through a
reputable national newswire service, the occurrence of each Fundamental Change.
Each Fundamental Change Notice shall state:
     (i) the events causing the Fundamental Change;
     (ii) the date of such Fundamental Change;
     (iii) the Fundamental Change Repurchase Date;
     (iv) the date by which the Fundamental Change Repurchase Right must be
exercised;
     (v) the Fundamental Change Repurchase Price plus accrued and unpaid
interest and Additional Interest, if any, to, but excluding, the Fundamental
Change Repurchase Date;
     (vi) the names and addresses of the Paying Agent and the Conversion Agent;
     (vii) a description of the procedures that a Holder must follow to exercise
the Fundamental Change Repurchase Right;

24



--------------------------------------------------------------------------------



 



     (viii) that, in order to exercise the Fundamental Change Repurchase Right,
the Securities (together with all necessary endorsements) must be surrendered
for payment of the Fundamental Change Repurchase Price plus accrued and unpaid
interest and Additional Interest, if any, payable as herein provided upon
Repurchase Upon Fundamental Change;
     (ix) that the Fundamental Change Repurchase Price, plus accrued and unpaid
interest and Additional Interest, if any, to, but excluding, the Fundamental
Change Repurchase Date, for any Security as to which a Repurchase Notice has
been given and not withdrawn will be paid as promptly as practicable, but in no
event more than three (3) Business Days, following the later of such Fundamental
Change Repurchase Date and the time of delivery of the Security (together with
all necessary endorsements) as described in clause (viii) above;
     (x) that, on and after such Fundamental Change Repurchase Date (unless
there shall be a Default in the payment of such Fundamental Change Repurchase
Price or such accrued and unpaid interest or Additional Interest), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, upon surrender of such Securities (together with all necessary
endorsements), the Fundamental Change Repurchase Price and such accrued and
unpaid interest and Additional Interest;
     (xi) that a Holder will be entitled to withdraw its election in the
Repurchase Notice if the Company (if acting as its own Paying Agent), or the
Paying Agent receives, prior to 5:00 p.m., New York City time, on the third
(3rd) Business Day immediately preceding the Fundamental Change Repurchase Date,
or such longer period as may be required by law, a letter or telegram, telex or
facsimile transmission (receipt of which is confirmed and promptly followed by a
letter) setting forth (I) the name of such Holder, (II) a statement that such
Holder is withdrawing its election to have Securities purchased by the Company
on such Fundamental Change Repurchase Date pursuant to a Repurchase Upon
Fundamental Change, (III) the certificate number of such Securities to be so
withdrawn (if such Securities are in the form of Physical Securities), (IV) the
principal amount of the Securities of such Holder to be so withdrawn, which
amount must be $1,000 or an integral multiple thereof and (V) the principal
amount, if any, of the Securities of such Holder that remain subject to the
Repurchase Notice delivered by such Holder in accordance with this Section 3.09,
which amount must be $1,000 or an integral multiple thereof;
     (xii) the Conversion Rate and any adjustments to the Conversion Rate that
will result from such Fundamental Change;
     (xiii) that Securities with respect to which a Repurchase Notice is given
by a Holder may be converted pursuant to Article X only if such Repurchase
Notice has been withdrawn in accordance with this Section 3.09 or if there shall
be a Default in the payment of the Fundamental Change Repurchase Price or in the
accrued and unpaid interest or Additional Interest, if any, payable as herein
provided upon Repurchase Upon Fundamental Change; and
     (xiv) the CUSIP number or numbers, as the case may be, of the Securities.

25



--------------------------------------------------------------------------------



 



At the Company’s request, upon reasonable prior notice, the Trustee shall mail
or electronically transmit such Fundamental Change Notice in the Company’s name
and at the Company’s expense; provided, however, that the form and content of
such Fundamental Change Notice shall be prepared by the Company.
No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.
     (C) Subject to the provisions of this Section 3.09, the Company shall pay,
or cause to be paid, the Fundamental Change Repurchase Price, plus accrued and
unpaid interest and Additional Interest, if any, to, but excluding, the
Fundamental Change Repurchase Date, with respect to each Security as to which
the Fundamental Change Repurchase Right shall have been exercised to the Holder
thereof as promptly as practicable, but in no event more than three (3) Business
Days, following the later of the Fundamental Change Repurchase Date and the time
such Security is surrendered to the Paying Agent.
     (D) Prior to 11:00 A.M., New York City time, on a Fundamental Change
Repurchase Date, the Company shall deposit with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on the
Fundamental Change Repurchase Date, sufficient to pay the Fundamental Change
Repurchase Price, plus accrued and unpaid interest and Additional Interest, if
any, to, but excluding, the Fundamental Change Repurchase Date, of all of the
Securities that are to be repurchased by the Company on such Fundamental Change
Repurchase Date pursuant to a Repurchase Upon Fundamental Change. The Paying
Agent shall return to the Company, as soon as practicable, any money not
required for that purpose.
     (E) Once the Fundamental Change Notice and the Repurchase Notice have been
duly given in accordance with this Section 3.09, the Securities to be
repurchased pursuant to a Repurchase Upon Fundamental Change shall, on the
Fundamental Change Repurchase Date, become due and payable at the Fundamental
Change Repurchase Price (plus accrued and unpaid interest and Additional
Interest, if any, to, but excluding, the Fundamental Change Repurchase Date)
applicable thereto, and, on and after such date (unless there shall be a Default
in the payment of the Fundamental Change Repurchase Price or such accrued and
unpaid interest or Additional Interest), such Securities shall cease to bear
interest, and all rights of the Holders of such Securities shall terminate,
other than the right to receive, in accordance with this Section 3.09, the
Fundamental Change Repurchase Price and such accrued and unpaid interest and
Additional Interest.
     (F) Securities with respect to which a Repurchase Notice has been duly
delivered in accordance with this Section 3.09 may be converted pursuant to
Article X, if otherwise convertible in accordance with Article X, only if such
Repurchase Notice has been withdrawn in accordance with this Section 3.09 or if
there shall be a Default in the payment of the Fundamental Change Repurchase
Price or in the accrued and unpaid interest or Additional Interest, if any,
payable as herein provided upon Repurchase Upon Fundamental Change.
     (G) If any Security shall not be paid upon surrender thereof for Repurchase
Upon Fundamental Change, the principal of, and accrued and unpaid interest and
Additional Interest on, such Security shall, until paid, bear interest, payable
in cash, from, and including, the

26



--------------------------------------------------------------------------------



 



Fundamental Change Repurchase Date at the rate borne by such Security on the
principal amount of such Security, and such Security shall continue to be
convertible pursuant to Article X.
     (H) Any Security which is to be submitted for Repurchase Upon Fundamental
Change only in part shall be delivered pursuant to this Section 3.09 (with, if
the Company or the Trustee so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Company and the Trustee duly
executed by, the Holder thereof or its attorney duly authorized in writing), and
the Company shall execute, and the Trustee shall authenticate and make available
for delivery to the Holder of such Security without service charge, a new
Security or Securities, of any authorized denomination as requested by such
Holder, of the same tenor and in aggregate principal amount equal to the portion
of such Security not duly submitted for Repurchase Upon Fundamental Change.
     (I) Notwithstanding anything herein to the contrary, if the option granted
to Holders to require the repurchase of the Securities upon the occurrence of a
Fundamental Change is determined to constitute a tender offer, the Company shall
comply with all applicable tender offer rules under the Exchange Act, including
Rule 13e-4 and Regulation 14E, and with all other applicable laws, and will file
a Schedule TO or any other schedules required under the Exchange Act or any
other applicable laws.
     (J) As used herein and in the Securities, a “Fundamental Change” shall be
deemed to have occurred upon the occurrence, on or after the Issue Date, of
either a “Change in Control” or a “Termination of Trading.”
     (i) A “Change in Control” shall be deemed to have occurred at such time as:
     (a) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act), other than the Company, any
Subsidiary or any employee benefit plan of the Company or a Redstone Party, is
or becomes the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
Voting Stock of the Company (such an event, an “Acquisition of Voting Control”);
or
     (b) there occurs a sale, transfer, lease, conveyance or other disposition
of all or substantially all of the property or assets of the Company to any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act (such an occurrence, a “Qualifying Asset Sale”); or
     (c) the Company consolidates with, or merges with or into, another person
or any person consolidates with, or merges with or into, the Company, unless
either:
     (1) the persons that “beneficially owned” (as such term is used in
Rule 13d-3 under the Exchange Act), directly or indirectly, the shares of the
Company’s Voting Stock immediately prior to such consolidation or merger,
“beneficially own,” directly or indirectly, immediately after such consolidation
or merger, shares of the surviving or continuing corporation’s Voting Stock
representing at least a majority of the total voting power of all outstanding
classes of the

27



--------------------------------------------------------------------------------



 



Voting Stock of the surviving or continuing corporation in substantially the
same proportion as such ownership immediately prior to such consolidation or
merger; or
     (2) all of the consideration (other than cash payments for fractional
shares or pursuant to statutory appraisal rights) in such consolidation or
merger consists of common stock and any associated rights traded on a U.S.
national securities exchange or quoted on the Nasdaq National Market (or which
will be so traded or quoted when issued or exchanged in connection with such
consolidation or merger), and, as a result of such consolidation or merger, the
Securities become convertible solely into such common stock, associated rights
and cash for fractional shares (such a consolidation or merger that does not
satisfy the conditions set forth in the immediately preceding clauses (1) or
(2), a “Qualifying Business Combination”); or
     (d) the following persons cease for any reason to constitute a majority of
the Company’s Board of Directors:
     (1) individuals who on the Issue Date constituted the Company’s Board of
Directors; and
     (2) any new directors whose election to the Company’s Board of Directors or
whose nomination for election by the Company’s stockholders was approved by at
least a majority of the directors of the Company then still in office either who
were directors of the Company on the Issue Date or whose election or nomination
for election was previously so approved; or
     (e) the Company is liquidated or dissolved or the holders of the Company’s
Capital Stock approve any plan or proposal for the liquidation or dissolution of
the Company.
     (ii) A “Termination of Trading” shall be deemed to occur if the Common
Stock of the Company (or other common stock into which the Securities are then
convertible) is neither listed for trading on a U.S. national securities
exchange nor quoted on the Nasdaq National Market.
3.10 Conversion Arrangement on Call for Redemption.
In connection with a Redemption of Securities, the Company may arrange, in lieu
of Redemption, for the purchase and conversion of any Securities called for
Redemption by an agreement with one or more investment banks or other purchasers
to purchase all or a portion of such Securities by paying, on or before
11:00 A.M., New York City time, on the Redemption Date, to the Paying Agent in
trust for the Holders whose Securities are to be so purchased, an amount of
money, in funds immediately available on the Redemption Date, that, together
with any amounts deposited with the Paying Agent by the Company for Redemption
of such Securities, is not less than the aggregate Redemption Price, together
with accrued and unpaid interest and Additional Interest, if any, to, but
excluding, the Redemption Date, of such Securities. Notwithstanding anything to
the contrary contained in this Article III, the obligation of the Company to pay
the Redemption Price of such Securities, including all accrued and unpaid
interest and Additional Interest, if any, shall be deemed to be satisfied and
discharged to the extent such amount is so paid by such purchasers, but no such
agreement shall relieve the Company of its obligation to pay such Redemption
Price or such accrued and unpaid interest or Additional Interest, if any. If
such an agreement is entered into, any Securities not duly surrendered for
conversion by the Holders thereof may, at the option of the Company, be

28



--------------------------------------------------------------------------------



 



deemed, to the fullest extent permitted by law, acquired by such purchasers from
such Holders and (notwithstanding anything to the contrary contained in
Article X) surrendered by such purchasers for conversion, all as of immediately
prior to the close of business on the Redemption Date, subject to payment of the
above amount as aforesaid. The Paying Agent shall hold and pay to the Holders
whose Securities are selected for Redemption any such amount paid to it for
purchase and conversion in the same manner as it would moneys deposited with it
by the Company for the Redemption of Securities. Without the prior written
consent of the Trustee and the Paying Agent, no arrangement between the Company
and such purchasers for the purchase and conversion of any Securities shall
increase or otherwise affect any of the powers, duties, rights, immunities,
responsibilities or obligations of the Trustee or Paying Agent as set forth in
this Indenture, and the Company agrees to indemnify the Trustee and Paying Agent
from, and hold them harmless against, any and all loss, liability or expense
arising out of or in connection with any such arrangement for the purchase and
conversion of any Securities between the Company and such purchasers, including
the costs and expenses (including counsel fees and expenses) incurred by the
Trustee or Paying Agent in the defense of any claim or liability arising out of
or in connection with the exercise or performance of any of their powers,
duties, responsibilities or obligations under this Indenture except to the
extent arising from their bad faith, willful misconduct or negligence.
IV. COVENANTS
4.01 Payment of Securities.
The Company shall pay all amounts due with respect to the Securities on the
dates and in the manner provided in the Securities and this Indenture, which
amounts, if payable hereunder in cash, shall be paid (A) in the case of a
Security that is in global form, by wire transfer of immediately available funds
to the account specified by the Holder hereof; or (B) in the case of a Security
that is held other than in global form by a Holder who is the record holder of
more than five million dollars ($5,000,000) aggregate principal amount of
Securities, by wire transfer of immediately available funds to the account
specified by such Holder or, if no such account is specified, or if such
Security is held other than in global form by a Holder who is the record holder
of five million dollars ($5,000,000) or less in aggregate principal amount of
Securities, by mailing a check to such Holder’s address shown in the register of
the Registrar. All such amounts shall be considered paid on the date due if the
Paying Agent holds (or, if the Company is acting as Paying Agent, the Company
has segregated and holds in trust in accordance with Section 2.04) on that date
money sufficient to pay the amount then due with respect to the Securities
(unless there shall be a Default in the payment of such amounts to the
respective Holder(s)).
The Company shall pay interest on any overdue amount (including, to the extent
permitted by applicable law, overdue interest) at the rate borne by the
Securities.
4.02 Maintenance of Office or Agency.
The Company will maintain, or cause to be maintained, in Minneapolis, Minnesota,
an office or agency (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co-Registrar) where Securities may be surrendered for
registration of transfer or exchange, payment or conversion and where notices
and demands to or upon the Company in respect of the Securities and this
Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the

29



--------------------------------------------------------------------------------



 



Company shall fail to maintain any such required office or agency or shall fail
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain, or cause to be maintained, an office or
agency in the Minneapolis, Minnesota for such purposes. The Company will give
prompt written notice to the Trustee of any such designation or rescission and
of any change in the location of any such other office or agency.
The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with Section 2.03.
4.03 Rule 144A Information and Periodic Reports.
     (A) At any time the Company is not subject to Sections 13 or 15(d) of the
Exchange Act, the Company shall, provided that any of the Securities or shares
of Common Stock issuable upon conversion thereof shall, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, promptly provide to the Trustee and shall, upon request, provide
to any Holder, beneficial owner or prospective purchaser of Securities or shares
of Common Stock issued upon conversion of any Securities, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act to
facilitate the resale of such Securities or shares of Common Stock pursuant to
Rule 144A. The Company shall take such further action as any Holder or
beneficial holder of such Securities or shares of Common Stock may reasonably
request in writing to the extent required from time to time to enable such
Holder or beneficial holder to sell its Securities or shares of Common Stock in
accordance with Rule 144A, as such rule may be amended from time to time.
     (B) The Company shall, in accordance with TIA Section 314(a), deliver to
the Trustee, within fifteen (15) calendar days after the Company files such
annual reports, information, documents and other reports with the SEC, copies of
the Company’s annual reports (which shall contain audited financial statements
of the Company) and of the information, documents and other reports (or copies
of such portions of any of the foregoing as the SEC may by rules and regulations
prescribe) which the Company is required to file with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act; provided, however, that the
Company shall not be required to deliver to the Trustee any material for which
the Company has sought and received confidential treatment by the SEC. In the
event the Company is at any time no longer subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act, the Company shall continue
to provide the Trustee and to each Holder, within fifteen (15) calendar days
after the date the Company would have been required to file such reports with
the SEC, annual and quarterly consolidated financial statements substantially
equivalent to financial statements that would have been included in reports
filed with the SEC if the Company were subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, including, with respect to
annual information only, a report thereon by the Company’s certified independent
public accountants as such would be required in such reports filed with the SEC
and, in each case, together with a management’s discussion and analysis of
financial condition

30



--------------------------------------------------------------------------------



 



and results of operations which would be so required. The Company also shall
comply with the other provisions of TIA Section 314(a).
4.04 Compliance Certificate.
The Company shall deliver to the Trustee, within one hundred and twenty
(120) calendar days after the end of each fiscal year of the Company, an
Officer’s Certificate stating whether or not the signatory to such Officer’s
Certificate has actual knowledge of any Default or Event of Default by the
Company in performing any of its obligations under this Indenture or the
Securities. If such signatory does know of any such Default or Event of Default,
then such certificate shall describe such Default or Event of Default and its
status.
4.05 Stay, Extension and Usury Laws.
The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (in each case, to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
has been enacted.
4.06 Corporate Existence.
Subject to Article V, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and the corporate existence of each of its Subsidiaries, in accordance with the
respective organizational documents of the Company and of each Subsidiary, and
the rights (charter and statutory), licenses and franchises of the Company and
its Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, license or franchise, or the corporate existence of any
Subsidiary, if in the good faith judgment of the Board of Directors (i) such
preservation or existence is not material to the conduct of business of the
Company and (ii) the loss of such right, license or franchise or the dissolution
of such Subsidiary does not have a material adverse impact on the Holders.
4.07 Notice of Default.
Upon the Company’s becoming aware of the occurrence of any Default or Event of
Default, the Company shall give prompt written notice of such Default or Event
of Default, and any remedial action proposed to be taken, to the Trustee.
4.08 Further Instruments and Acts.
Upon the reasonable request of the Trustee, the Company shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Indenture.

31



--------------------------------------------------------------------------------



 



V. SUCCESSORS
5.01 When Company May Merge, Etc.
The Company shall not consolidate with, or merge with or into, or sell,
transfer, lease, convey or otherwise dispose of all or substantially all of the
property or assets of the Company to, another person, whether in a single
transaction or series of related transactions, unless:
     (A) either:
     (i) such transaction or series of related transactions shall be a merger or
consolidation where the Company shall be the surviving corporation; or
     (ii) the surviving, resulting or transferee person both (a) is a
corporation organized and existing under the laws of the United States, any
State thereof or the District of Columbia; and (b) assumes by supplemental
indenture all the obligations of the Company under the Securities and this
Indenture; and
     (B) immediately after giving effect to such transaction or series of
related transactions, no Default or Event of Default shall exist.
The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officer’s Certificate to the foregoing effect and an
Opinion of Counsel (which may rely upon (i) such Officer’s Certificate as to the
absence of Defaults and Events of Default and (ii) a certificate of the
appropriate official of the jurisdiction in which any such surviving, resulting
or transferee person is organized, certifying that such person is a corporation
organized in such jurisdiction) stating that the proposed transaction and such
supplemental indenture will, upon consummation of the proposed transaction,
comply with this Article V and with Articles IX and X and that all conditions
precedent herein provided to such transaction have been satisfied.
5.02 Successor Substituted.
Upon any consolidation or merger or any sale, transfer, lease, conveyance or
other disposition of all or substantially all of the property or assets of the
Company, the successor person formed by such consolidation or into which the
Company is merged or to which such sale, transfer, lease, conveyance or other
disposition is made shall succeed to, and, except in the case of a lease, be
substituted for, and may exercise every right and power of, and shall assume
every duty and obligation of, the Company under this Indenture with the same
effect as if such successor had been named as the Company herein. When the
successor assumes all obligations of the Company hereunder, except in the case
of a lease, all obligations of the predecessor shall terminate.
VI. DEFAULTS AND REMEDIES
6.01 Events of Default.
An “Event of Default” occurs if:
     (i) the Company defaults in the payment of the principal of, or premium, if
any, on, any Security when the same becomes due and payable, whether at
maturity, upon Redemption,

32



--------------------------------------------------------------------------------



 



on an Option Repurchase Date with respect to a Repurchase at Holder’s Option, on
a Fundamental Change Repurchase Date with respect to a Repurchase Upon
Fundamental Change or otherwise;
     (ii) the Company defaults in the payment of an installment of interest or
Additional Interest on any Security when due, if such failure continues for
thirty (30) days after the date when due;
     (iii) the Company fails to satisfy its conversion obligations upon exercise
of a Holder’s conversion rights pursuant hereto;
     (iv) the Company fails to timely provide a Fundamental Change Notice, or an
Option Repurchase Notice, as required by the provisions of this Indenture;
     (v) the Company fails to comply with any other term, covenant or agreement
set forth in the Securities or this Indenture and such failure continues for the
period, and after the notice, specified below;
     (vi) the Company or any of its Subsidiaries defaults in the payment when
due, after the expiration of any applicable grace period, of principal of, or
premium, if any, or interest on, Indebtedness of the Company or any Subsidiary
for money borrowed, in the aggregate principal amount then outstanding of ten
million dollars ($10,000,000) or more, or the acceleration of Indebtedness of
the Company or any of its Subsidiaries for money borrowed in such aggregate
principal amount or more so that it becomes due and payable prior to the date on
which it would otherwise become due and payable and such default is not cured or
waived, or such acceleration is not rescinded, within sixty (60) days after
notice to the Company by the Trustee or to the Company and the Trustee by
Holders of at least twenty five percent (25%) in the aggregate principal amount
of the Securities then outstanding, each in accordance with this Indenture;
     (vii) the Company or any of its Significant Subsidiaries (or, within any
period of one (1) year, each of two (2) or more Subsidiaries that, in the
aggregate, would constitute a Significant Subsidiary of the Company), pursuant
to, or within the meaning of, any Bankruptcy Law, insolvency law, or other
similar law now or hereafter in effect or otherwise, either:
     (a) commences a voluntary case,
     (b) consents to the entry of an order for relief against it in an
involuntary case,
     (c) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or
     (d) makes a general assignment for the benefit of its creditors; or

33



--------------------------------------------------------------------------------



 



     (viii) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
     (a) is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case or proceeding, or adjudicates the Company or
any of its Significant Subsidiaries insolvent or bankrupt,
     (b) appoints a Custodian of the Company or any of its Significant
Subsidiaries for all or substantially all of the property of the Company or any
such Significant Subsidiary, as the case may be, or
     (c) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries,
and, in the case of each of the foregoing clauses (a), (b) and (c) of this
Section 6.01(viii), the order or decree remains unstayed and in effect for at
least ninety (90) consecutive days (provided, that there shall be deemed to
occur an Event of Default pursuant to this Section 6.01(viii) if, during any
single period of ninety (90) consecutive days, there shall have remained
unstayed any one or more such orders or decrees with respect to two (2) or more
Subsidiaries that, in the aggregate, would constitute a Significant Subsidiary
of the Company).
The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
U.S. State law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.
A Default under clause (v) above is not an Event of Default until (i) the
Trustee notifies the Company, or the Holders of at least twenty five percent
(25%) in aggregate principal amount of the Securities then outstanding notify
the Company and the Trustee, of the Default and (ii) the Default is not cured
within thirty (30) days after receipt of such notice. Such notice must specify
the Default, demand that it be remedied and state that the notice is a “Notice
of Default.” If the Holders of at least twenty five percent (25%) in aggregate
principal amount of the outstanding Securities request the Trustee to give such
notice on their behalf, the Trustee shall do so. When a Default is cured, it
ceases to exist for every purpose under this Indenture.
6.02 Acceleration.
If an Event of Default (excluding an Event of Default specified in
Section 6.01(vii) or (viii) with respect to the Company (but including an Event
of Default specified in Section 6.01(vii) or (viii) solely with respect to a
Significant Subsidiary of the Company or any group of Subsidiaries that in the
aggregate would constitute a Significant Subsidiary of the Company)) occurs and
is continuing, the Trustee by notice to the Company, or the Holders of at least
twenty five percent (25%) in aggregate principal amount of the Securities then
outstanding by notice to the Company and the Trustee, may declare the Securities
to be immediately due and payable in full. Upon such declaration, the principal
of, and any premium and accrued and unpaid interest (including any Additional
Interest) on, all Securities shall be due and payable immediately. If an Event
of Default specified in Section 6.01(vii) or (viii) with respect to the Company
(excluding, for purposes of this sentence, an Event of Default specified in
Section 6.01(vii) or (viii) solely with respect to a Significant Subsidiary of
the Company or any group of Subsidiaries that in the

34



--------------------------------------------------------------------------------



 



aggregate would constitute a Significant Subsidiary of the Company) occurs, the
principal of, and any premium and accrued and unpaid interest (including any
Additional Interest) on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. The Holders of a majority in aggregate principal
amount of the Securities then outstanding by written notice to the Trustee may
rescind or annul an acceleration and its consequences if (A) the rescission
would not conflict with any governmental or court order or decree, (B) all
existing Events of Default, except the nonpayment of principal, premium, if any,
or interest that has become due solely because of the acceleration, have been
cured or waived and (C) all amounts due to the Trustee under Section 7.07 have
been paid.
6.03 Other Remedies.
Notwithstanding any other provision of this Indenture, if an Event of Default
occurs and is continuing, the Trustee may pursue any available remedy by
proceeding at law or in equity to collect the payment of amounts due with
respect to the Securities or to enforce the performance of any provision of the
Securities or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.
6.04 Waiver of Past Defaults.
Subject to Sections 6.07 and 9.02, the Holders of a majority in aggregate
principal amount of the Securities then outstanding may, by notice to the
Trustee, waive any past Default or Event of Default and its consequences, other
than (A) a Default or Event of Default in the payment of the principal of, or
premium, if any, or interest or Additional Interest on, any Security, or in the
payment of the Redemption Price, the Option Repurchase Price or the Fundamental
Change Repurchase Price (or accrued and unpaid interest or Additional Interest,
if any, payable as herein provided, upon Redemption, Repurchase at Holder’s
Option or Repurchase Upon Fundamental Change), (B) a Default or Event of Default
arising from a failure by the Company to convert any Securities into shares of
Common Stock in accordance with this Indenture or (C) any Default or Event of
Default in respect of any provision of this Indenture or the Securities which,
under Section 9.02, cannot be modified or amended without the consent of the
Holder of each outstanding Security affected. When a Default or an Event of
Default is waived, it is cured and ceases to exist for every purpose of this
indenture; provided, however, that no waiver of a Default or Event of Default
shall extend to any subsequent or other Default or Event of Default or impair
any consequent right. This Section 6.04 shall be in lieu of TIA
Section 316(a)(1)(B), and, as permitted by the TIA, TIA Section 316(a)(1)(B) is
hereby expressly excluded from this Indenture.
6.05 Control by Majority.
The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to

35



--------------------------------------------------------------------------------



 



follow any direction that conflicts with law or this Indenture, is unduly
prejudicial to the rights of other Holders or would involve the Trustee in
personal liability unless the Trustee is offered indemnity reasonably
satisfactory to it; provided, that the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction. This
Section 6.05 shall be in lieu of TIA Section 316(a)(1)(A), and, as permitted by
the TIA, TIA Section 316(a)(1)(A) is hereby expressly excluded from this
Indenture.
6.06 Limitation on Suits.
Except as provided in Section 6.07, a Securityholder may not institute any
proceeding under this Indenture, or for the appointment of a receiver or a
trustee, or for any other remedy under this Indenture unless:
     (i) the Holder gives to the Trustee written notice of a continuing Event of
Default;
     (ii) the Holders of at least twenty five percent (25%) in aggregate
principal amount of the Securities then outstanding make a written request to
the Trustee to pursue the remedy;
     (iii) such Holder or Holders offer and, if requested, provide to the
Trustee indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense to or of the Trustee in connection with pursuing such
remedy;
     (iv) the Trustee does not comply with the request within sixty (60) days
after receipt of such notice, request and offer of indemnity; and
     (v) during such sixty (60) day period, the Holders of a majority in
aggregate principal amount of the Securities then outstanding do not give the
Trustee a direction inconsistent with the request.
A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another
Securityholder.
6.07 Rights of Holders to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts due with respect to the Securities, on or
after the respective due dates as provided herein, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.
Notwithstanding any other provision of this Indenture, the right of any Holder
to bring suit for the enforcement of the right to convert the Security in
accordance with this Indenture shall not be impaired or affected without the
consent of the Holder.
6.08 Collection Suit By Trustee.
If an Event of Default specified in Section 6.01(i) or (ii) occurs and is
continuing, the Trustee may recover judgment in its own name and as trustee of
an express trust against the Company for the whole amount due with respect to
the Securities, including any unpaid and accrued interest and Additional
Interest.

36



--------------------------------------------------------------------------------



 



6.09 Trustee May File Proofs of Claim.
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee, any
predecessor Trustee and the Securityholders allowed in any judicial proceedings
relative to the Company or its creditors or properties.
The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
6.10 Priorities.
If the Trustee collects any money pursuant to this Article VI, it shall pay out
the money in the following order:

         
 
  First:   to the Trustee for amounts due under Section 7.07;
 
       
 
  Second:   to Securityholders for all amounts due and unpaid on the Securities,
without preference or priority of any kind, according to the amounts due and
payable on the Securities; and
 
       
 
  Third:   the balance, if any, to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Securityholders pursuant to this
Section 6.10. At least fifteen (15) days before each such record date, the
Trustee shall mail to each Holder and the Company a written notice that states
such record date and payment date and the amount of such payment.
6.11 Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit other than the Trustee of an undertaking to pay the costs of the
suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.11 does not apply to a suit by the Trustee, a suit by a
Holder pursuant to Section 6.07 or a suit by Holders of more than ten percent
(10%) in aggregate principal amount of the outstanding Securities.

37



--------------------------------------------------------------------------------



 



VII. TRUSTEE
7.01 Duties of Trustee.
     (A) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of his or her own
affairs.
     (B) Except during the continuance of an Event of Default:
     (i) the Trustee need perform only those duties that are specifically set
forth in this Indenture and no implied covenants or obligations shall be read
into this Indenture against the Trustee; and
     (ii) in the absence of bad faith, willful misconduct or negligence on its
part, the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).
     (C) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:
     (i) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
     (ii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
     (D) Every provision of this Indenture that in any way relates to the
Trustee is subject to the provisions of this Section 7.01.
     (E) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee shall be segregated from other funds, as directed by the
Company or as required by law, and shall be invested by the Trustee pursuant to
the written instructions of the Company reasonably satisfactory to the Trustee;
provided, however, that the Trustee shall have no liability hereunder with
respect to any such investment, other than by reason of the willful misconduct
or negligence of the Trustee; provided further, that in no event shall the
Trustee be liable for special, punitive, indirect, consequential or incidental
loss or damage of any kind whatsoever (including but not limited to lost
profits) with respect to such investments, even if the Trustee has been advised
of the likelihood of such loss or damage; provided further, that nothing in this

38



--------------------------------------------------------------------------------



 



Section 7.01(E) shall affect the Company’s obligations to make all payments due
under the Securities.
7.02 Rights of Trustee.
     (A) Subject to Section 7.01, the Trustee may conclusively rely on any
document believed by it to be genuine and to have been signed or presented by
the proper person. The Trustee need not investigate any fact or matter stated in
the document; if, however, the Trustee shall determine to make such further
inquiry or investigation, it shall be entitled during normal business hours of
the Company to examine the relevant books, records and premises of the Company,
personally or by agent or attorney upon reasonable prior notice.
     (B) Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate and/or an Opinion of Counsel which conforms to the
requirements of Section 11.05. The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such Officer’s Certificate
or Opinion of Counsel.
     (C) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order, and any resolution
of the Board of Directors shall be sufficiently evidenced by a Board Resolution.
     (D) The Trustee may consult with counsel (such counsel to be reasonably
acceptable to the Company), and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.
     (E) The Trustee may act through agents or attorneys and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.
     (F) The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its discretion,
rights or powers conferred upon it by this Indenture.
     (G) Except with respect to Section 6.01, the Trustee shall have no duty to
inquire as to the performance of the Company with respect to the covenants
contained in Article IV. In addition, the Trustee shall not be deemed to have
knowledge of an Event of Default except (i) any Default or Event of Default
occurring pursuant to Sections 6.01(i) or 6.01(ii) (but not with respect to a
default in the payment of an installment of Additional Interest), or (ii) any
Default or Event of Default of which a Responsible Officer of the Trustee shall
have received written notification or obtained actual knowledge. Delivery of
reports, information and documents to the Trustee under Article IV (other than
Sections 4.04 and 4.07) is for informational purposes only and the Trustee’s
receipt of the foregoing shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely on Officer’s Certificates).
     (H) Subject to Section 7.01(A), the Trustee shall be under no obligation to
exercise any of the rights or powers vested by this Indenture at the request or
direction of any of the

39



--------------------------------------------------------------------------------



 



Holders pursuant to this Indenture unless such Holders shall have offered to the
Trustee security or indemnity reasonably satisfactory to the Trustee against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction.
     (I) The rights, privileges, protections, immunities and benefits given to
the Trustee, including without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
     (J) The Trustee may request that the Company deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.
7.03 Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or any of its
Affiliates with the same rights the Trustee would have if it were not Trustee.
Any Security Agent may do the same with like rights. The Trustee, however, must
comply with Sections 7.10 and 7.11.
7.04 Trustee’s Disclaimer.
The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities; the Trustee shall not be accountable for the
Company’s use of the proceeds from the Securities, for the Company’s performance
hereunder or for the Company’s representations and warranties contained herein;
and the Trustee shall not be responsible for any statement in the Securities
(other than the Trustee’s certificate of authentication), the Shelf Registration
Statement (other than any statement of eligibility executed by the Trustee and
filed with the Shelf Registration Statement pursuant to Item 601(b)(25) of
Regulation S-K promulgated under the Securities Act) or any other offering
document related to the Securities.
7.05 Notice of Defaults.
If a Default or Event of Default occurs and is continuing as to which the
Trustee has received notice pursuant to the provisions of this Indenture, or as
to which a Responsible Officer of the Trustee shall have actual knowledge, then
the Trustee shall mail to each Holder a notice of the Default or Event of
Default within thirty (30) days after the Trustee has received such notice or
after such Responsible Officer shall have acquired such actual knowledge,
whichever is earlier, unless such Default or Event of Default has been cured or
waived; provided, however, that, except in the case of a Default or Event of
Default in payment of any amounts due with respect to any Security, the Trustee
may withhold such notice if, and so long as it in good faith determines that,
withholding such notice is in the best interests of Holders.

40



--------------------------------------------------------------------------------



 



7.06 Reports By Trustee to Holders.
Within sixty (60) days after each May 15, beginning with May 15, 2006, the
Trustee shall mail to each Securityholder, pursuant to Section 11.02, if
required by TIA Section 313(a) a brief report dated as of such May 15 that
complies with TIA Section 313.
A copy of each report at the time of its mailing to Securityholders shall be
mailed by first class mail to the Company and filed by the Trustee with the SEC
and each stock exchange, if any, on which the Securities are listed. The Company
shall promptly notify the Trustee of the listing or delisting of the Securities
on or from any stock exchange.
7.07 Compensation and Indemnity.
The Company shall pay to the Trustee from time to time such compensation for its
services as shall be agreed upon in writing. The Trustee’s compensation shall
not be limited by any law on compensation of a trustee of an express trust. The
Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses incurred by it pursuant to, and in accordance with, any
provision hereof. Such expenses shall include the reasonable compensation and
out-of-pocket expenses of the Trustee’s agents and counsel.
The Company shall indemnify the Trustee against any and all loss, liability,
damage, claim or expense (including the reasonable fees and expenses of counsel
and taxes other than those based upon the income of the Trustee) incurred by it
in connection with the acceptance or administration of this trust and the
performance of its duties hereunder, including the reasonable costs and expenses
of defending itself against any claim (whether asserted by the Company, any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers and duties hereunder. The Company need not pay
for any settlement made without its consent. The Trustee shall notify the
Company promptly of any claim for which it may seek indemnification. The Company
need not reimburse any expense or indemnify against any loss or liability
incurred by the Trustee through the Trustee’s negligence, bad faith or willful
misconduct.
To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.
The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.07 shall survive any resignation or removal of the
Trustee.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(vii) or (viii) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.
7.08 Replacement of Trustee.
A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
The Trustee may resign by so notifying the Company in writing thirty
(30) Business Days prior to such resignation. The Holders of a majority in
aggregate principal amount of the Securities

41



--------------------------------------------------------------------------------



 



then outstanding may remove the Trustee by so notifying the Trustee and the
Company in writing and may appoint a successor Trustee with the Company’s
consent. The Company may remove the Trustee if:
     (i) the Trustee fails to comply with Section 7.10;
     (ii) the Trustee is adjudged a bankrupt or an insolvent;
     (iii) a receiver or other public officer takes charge of the Trustee or its
property; or
     (iv) the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.
If the Trustee fails to comply with Section 7.10, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.
7.09 Successor Trustee by Merger, Etc.
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee, if
such successor corporation is otherwise eligible hereunder.
7.10 Eligibility; Disqualification.
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof, which Trustee (A) is authorized under such laws to exercise
corporate trust powers, (B) is subject to supervision or examination by federal,
state or District of Columbia authorities and (C) has a combined capital and
surplus of at least $100 million as set forth in its most recent published
annual report of condition. The Trustee shall comply with TIA Section 310(b).
Nothing in this Indenture shall prevent the Trustee from filing with the SEC the
application referred to in the penultimate paragraph of TIA Section 310(b). This
Indenture shall at all times have a Trustee that satisfies the requirements of
TIA Section 310(a)(5).

42



--------------------------------------------------------------------------------



 



7.11 Preferential Collection of Claims Against Company.
The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.
VIII. DISCHARGE OF INDENTURE
8.01 Termination of the Obligations of the Company.
This Indenture shall cease to be of further effect if (a) either (i) all
outstanding Securities (other than Securities replaced pursuant to Section 2.07
hereof) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity
or upon Repurchase at Holder’s Option, Redemption or Repurchase Upon Fundamental
Change, and in either case the Company irrevocably deposits, prior to the
applicable due date, with the Trustee or the Paying Agent (if the Paying Agent
is not the Company or any of its Affiliates) cash, and, if applicable as herein
provided and in accordance herewith, such other consideration, sufficient to pay
all amounts due and owing on all outstanding Securities (other than Securities
replaced pursuant to Section 2.07 hereof) on the Maturity Date or an Option
Repurchase Date, Redemption Date or Fundamental Change Repurchase Date, as the
case may be; (b) the Company pays to the Trustee all other sums payable
hereunder by the Company; (c) no Default or Event of Default with respect to the
Securities shall exist on the date of such deposit; (d) such deposit will not
result in a breach or violation of, or constitute a Default or Event of Default
under, this Indenture or any other agreement or instrument to which the Company
is a party or by which it is bound; and (e) the Company has delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
all conditions precedent provided for herein relating to the satisfaction and
discharge of this Indenture have been complied with; provided, however, that
Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.15, 2.16, 2.17, 3.05, 3.08,
3.09, 4.01, 4.02, 4.05, 7.07 and 7.08 and Articles VIII and X shall survive any
discharge of this Indenture until such time as the Securities have been paid in
full and there are no Securities outstanding.
8.02 Application of Trust Money.
The Trustee shall hold in trust all money and other consideration deposited with
it pursuant to Section 8.01 and shall apply such deposited money and other
consideration through the Paying Agent and in accordance with this Indenture to
the payment of the amounts due on the Securities.
8.03 Repayment to Company.
The Trustee and the Paying Agent shall promptly notify the Company of, and pay
to the Company upon the written request of the Company, any excess money held by
them at any time. The Trustee or the Paying Agent, as the case may be, shall
provide written notice to the Company of any money that has been held by it and
has, for a period of two (2) years, remained unclaimed for the payment of the
principal of, or any accrued and unpaid interest on, the Securities. The Trustee
and the Paying Agent shall pay to the Company, upon the written request of the
Company, any money held by them for the payment of the principal of, premium, if
any, or any accrued and unpaid interest or Additional Interest on, the notes
that remains unclaimed for two (2) years; provided, however, that the Trustee or
such Paying Agent, before

43



--------------------------------------------------------------------------------



 



being required to make any such repayment, may, at the expense of the Company,
cause to be published once in a newspaper of general circulation in the City of
New York or cause to be mailed to each Holder, in accordance with Section 11.02,
notice stating that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty (30) days from the date
of such publication or mailing, any unclaimed balance of such money then
remaining will be repaid to the Company. After payment to the Company,
Securityholders entitled to the money must look to the Company for payment as
general creditors, subject to applicable law, and all liability of the Trustee
and the Paying Agent with respect to such money and payment shall, subject to
applicable law, cease.
8.04 Reinstatement.
If the Trustee or Paying Agent is unable to apply any money or other
consideration in accordance with Sections 8.01 and 8.02 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
obligations of the Company under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to
Sections 8.01 and 8.02 until such time as the Trustee or Paying Agent is
permitted to apply all such money or other consideration in accordance with
Sections 8.01 and 8.02; provided, however, that if the Company has made any
payment of amounts due with respect to any Securities because of the
reinstatement of its obligations, then the Company shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money
held by the Trustee or Paying Agent.
IX. AMENDMENTS
9.01 Without Consent of Holders.
The Company, with the consent of the Trustee, may amend or supplement this
Indenture or the Securities without notice to or the consent of any
Securityholder:
     (i) to comply with Sections 5.01 and 10.13 and, in accordance with
Section 10.16(F), to give effect to an election, pursuant to such
Section 10.16(F), by the Company to make an Acquirer Stock Conversion Right
Adjustment with respect to a Public Acquirer Fundamental Change;
     (ii) to make any changes or modifications to this Indenture necessary in
connection with the registration of the public offer and sale of the Securities
under the Securities Act pursuant to the Registration Rights Agreement or the
qualification of this Indenture under the TIA;
     (iii) to secure the obligations of the Company in respect of the
Securities;
     (iv) to add to the covenants of the Company described in this Indenture for
the benefit of Securityholders or to surrender any right or power conferred upon
the Company;
     (v) to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;
     (vi) to add additional events which shall constitute an Event of Default
hereunder; and

44



--------------------------------------------------------------------------------



 



     (vii) to provide for a successor Trustee in accordance herewith.
In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not
individually or in the aggregate adversely affect the rights of any Holder in
any material respect; provided, that the Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel as to whether any such cure
does not individually or in the aggregate adversely affect the rights of any
Holder in any material respect.
9.02 With Consent of Holders.
The Company, with the consent of the Trustee, may amend or supplement this
Indenture or the Securities without notice to any Securityholder but with the
written consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities. Subject to Sections 6.04 and 6.07, the
Holders of a majority in aggregate principal amount of the outstanding
Securities may, by notice to the Trustee, waive compliance by the Company with
any provision of this Indenture or the Securities without notice to any other
Securityholder. Notwithstanding anything herein to the contrary, without the
consent of each Holder of each outstanding Security affected, an amendment,
supplement or waiver, including a waiver pursuant to Section 6.04, may not:
     (i) change the stated maturity of the principal of, or the payment date of
any installment of interest on any Security;
     (ii) reduce the principal amount of or interest or Additional Interest on
any Security;
     (iii) change the place or currency of payment of principal of or interest
or Additional Interest on any Security;
     (iv) impair the right to institute suit for the enforcement of any payment
on, or with respect to, any Security;
     (v) modify, in a manner adverse to Holders, the provisions of this
Indenture with respect to the right of Holders pursuant to Article III to
require the Company to repurchase Securities on an Option Repurchase Date or
upon the occurrence of a Fundamental Change;
     (vi) modify the provisions of Section 2.18 in a manner adverse to Holders;
     (vii) adversely affect the right of Holders to convert Securities in
accordance with Article X;
     (viii) reduce the percentage of the aggregate principal amount of the
outstanding Securities whose Holders must consent to a modification to or
amendment of any provision of this Indenture or the Securities;
     (ix) reduce the percentage of the aggregate principal amount of the
outstanding Securities whose Holders must consent to a waiver of compliance with
any provision of this Indenture or the Securities or a waiver of any Default or
Event of Default; or

45



--------------------------------------------------------------------------------



 



     (x) modify the provisions of this Indenture with respect to modification
and waiver (including waiver of a Default or an Event of Default), except to
increase the percentage required for modification or waiver or to provide for
consent of each affected Holder.
Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall mail, or cause to be mailed,
to Securityholders a notice briefly describing such amendment, supplement or
waiver. Any failure of the Company to mail such notice shall not in any way
impair or affect the validity of such amendment, supplement or waiver.
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.
9.03 Compliance with Trust Indenture Act.
Every amendment, waiver or supplement to this Indenture or the Securities shall
comply with the TIA as then in effect.
9.04 Revocation and Effect of Consents.
If the Company shall solicit from the Holders a consent to any amendment or
supplement to the Indenture or any waiver hereunder, in each case in accordance
herewith, the Company may, but shall not be obligated to, establish, by Board
Resolution and delivery of an Officer’s Certificate to the Trustee, a record
date for the purpose of determining the Holders of record entitled to give such
consent; provided, however, that (i) such record date shall not be more than
fifteen (15) days prior to the first solicitation of such consent, and (ii) at
least fifteen (15) days prior to such record date, the Company shall, in
accordance with Section 11.02, mail, or cause to be mailed, by first class mail
a notice of such record date to each Holder and shall publicly disseminate a
press release through a reputable national newswire service, disclosing such
record date. If a record date is so fixed in accordance herewith, then (A) only
the Holders of record at 5:00 p.m., New York City time, on such record date
shall be deemed to be Holders for the purposes of determining whether Holders of
the requisite proportion of outstanding Securities have consented to such
amendment, supplement or waiver, and for that purpose the outstanding Securities
shall be computed as of such record date; and (B) those persons who were Holders
as of 5:00 p.m., New York City time, on such record date (or their duly
designated proxies), and only those persons, shall be entitled to revoke any
consent previously given, whether or not any such person continues to be a
Holder after such record date; provided, however, that no such consent by the
Holders on such record date shall be effective unless the applicable amendment,
supplement or waiver shall become effective pursuant to the provisions hereof no
later than six (6) months after such record date.
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or, except as provided in the immediately preceding
paragraph, subsequent Holder may revoke the consent as to its Security or
portion of a Security if the Trustee receives the notice of revocation before
the date the

46



--------------------------------------------------------------------------------



 



amendment, supplement or waiver becomes effective. An amendment, supplement or
waiver becomes effective in accordance with its terms and thereafter binds every
Holder.
After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder (including subsequent Holders) unless
such amendment, supplement or waiver makes a change that requires, pursuant to
Section 9.02, the consent of each Holder affected. In that case, the amendment,
supplement or waiver shall bind each Holder of a Security who has consented to
it and, provided that notice of such amendment, supplement or waiver is
reflected on a Security that evidences the same debt as the consenting Holder’s
Security, every subsequent Holder of a Security or portion of a Security that
evidences the same debt as the consenting Holder’s Security.
Nothing in this Section 9.04 shall impair the Company’s rights pursuant
Section 9.01(i) to amend this Indenture or the Securities without the consent of
any Securityholder in the manner set forth in, and permitted by, such
Section 9.01(i).
9.05 Notation on or Exchange of Securities.
If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security as directed and
prepared by the Company about the changed terms and return it to the Holder.
Alternatively, if the Company so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms.
9.06 Trustee Protected.
The Trustee shall sign any amendment, supplemental indenture or waiver
authorized pursuant to this Article IX; provided, however, that the Trustee need
not sign any amendment, supplement or waiver authorized pursuant to this
Article IX that adversely affects the Trustee’s rights, duties, liabilities or
immunities. The Trustee shall be entitled to receive and conclusively rely upon
an Opinion of Counsel as to legal matters and an Officer’s Certificate as to
factual matters that any supplemental indenture, amendment or waiver is
permitted or authorized pursuant to this Indenture.
9.07 Effect of Supplemental Indentures.
Upon the due execution and delivery of any supplemental indenture in accordance
with this Article IX, this Indenture shall be modified in accordance therewith,
and such supplemental indenture shall form a part of this Indenture for all
purposes, and, except as set forth in Sections 9.02 and 9.04, every Holder of
Securities shall be bound thereby.
X. CONVERSION
10.01 Conversion Privilege; Restrictive Legends.
     (A) Subject to the provisions of Article III, the Securities shall be
convertible into shares of Common Stock in accordance with this Article X at any
time prior to stated maturity, upon the satisfaction of the conditions set forth
in the second paragraph of paragraph 10 of the Securities.

47



--------------------------------------------------------------------------------



 



     (B) The initial Conversion Rate shall be 56.3253 shares of Common Stock per
$1,000 principal amount of Securities. The Conversion Rate shall be subject to
adjustment in accordance with Sections 10.06 through 10.17.
     (C) A Holder may convert a portion of the principal amount of a Security if
the portion is $1,000 principal amount or an integral multiple of $1,000
principal amount. Provisions of this Indenture that apply to conversion of all
of a Security also apply to conversion of a portion of it.
     (D) Any shares of Common Stock that are issued upon conversion of a
Security (other than shares of Common Stock issued upon conversion of a Security
that previously was sold (a) pursuant to a registration statement that has been
declared effective under the Securities Act and which continues to be effective
at the time of such sale or (b) in compliance with Rule 144 (if available))
shall bear the Private Placement Legend until the earlier of:
     (x) the second anniversary of the later of the Issue Date and the last date
on which the Company or any Affiliate was the owner of such shares or the
Security (or any predecessor security) from which such shares were converted (or
such shorter period of time as permitted by Rule 144(k) under the Securities Act
or any successor provision thereunder) (or such longer period of time as may be
required under the Securities Act or applicable state securities laws, as set
forth in an Opinion of Counsel, unless otherwise agreed by the Company and the
Holder thereof); and
     (y) the date such shares of Common Stock issued upon conversion of a
Security have been sold (i) pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such sale) or (ii) in compliance with Rule 144 (if available).
     (E) To convert interests in a Global Security held in book-entry form
through the Depositary, a Holder must deliver to the Depositary the appropriate
instruction form for conversion pursuant to the Depositary’s conversion program.
10.02 Conversion Procedure.
     (A) To convert a Security, a Holder must satisfy the requirements of
paragraph 10 of the Securities. As soon as practicable following the date (the
“Conversion Date”) on which the Holder satisfies all those requirements, the
Company shall deliver to the Holder through the Conversion Agent a certificate
for the number of full shares of Common Stock issuable upon the conversion, as
provided in paragraph 10 of the Securities, and a check for the amount of cash
payable in lieu of any fractional share; provided, however, that any Make-Whole
Consideration payable pursuant to Section 10.16 shall be delivered by the
Company within the time period specified in Section 10.16(D). Immediately before
the close of business on the Conversion Date, and thereafter, the person in
whose name such certificate is to be registered shall be treated as a
stockholder of record of the Company, and all rights of the Holder of the
Security to be converted shall terminate, other than the right to receive the
shares of Common Stock and cash deliverable as provided in the preceding
sentence. A Holder of Securities is not entitled to any rights of a holder of
Common Stock, as such, until such Holder has converted its Securities into
shares of Common Stock, or is deemed to be a stockholder of record of the
Company, as

48



--------------------------------------------------------------------------------



 



provided in this Section 10.02(A), and then only to the extent such Securities
are deemed to have been so converted or such Holder is so deemed to be a
stockholder of record.
If a Security is duly surrendered for conversion in accordance herewith, the
Company shall have fully satisfied its obligations with respect to such Security
once the Company shall have duly delivered, in accordance herewith, both (i) the
shares of Common Stock, together with any cash payment for fractional shares,
due hereunder upon such conversion; and (ii) if such Security shall have been
surrendered for conversion after the close of business on the record date for
the payment pursuant hereto of an installment of interest but before the related
interest payment date, such installment of interest.
     (B) Except as provided in the Securities or in this Article X, no payment
or adjustment will be made for accrued interest on, or Additional Interest with
respect to, a converted Security or for dividends on any Common Stock issued on
or prior to conversion. If any Holder surrenders a Security for conversion after
the close of business on the record date for the payment of an installment of
interest and prior to the related interest payment date, then, notwithstanding
such conversion, the interest payable with respect to such Security on such
interest payment date shall be paid on such interest payment date to the Holder
of record of such Security at the close of business on such record date;
provided, however, that such Security, when surrendered for conversion, must be
accompanied by payment in cash to the Conversion Agent on behalf of the Company
of an amount equal to the interest payable on such interest payment date on the
portion so converted; provided further, however, that such payment to the
Conversion Agent described in the immediately preceding proviso in respect of a
Security surrendered for conversion shall not be required if such Security is
called for Redemption pursuant to Section 3.04 and paragraphs 6 and 7 of the
Securities; provided further, that if the Company shall have, prior to the
Conversion Date with respect to a Security, defaulted in a payment of interest
on such Security, then in no event shall the Holder of such Security who
surrenders such Security for conversion be required to pay such defaulted
interest or the interest that shall have accrued on such defaulted interest
pursuant to Section 2.12 or otherwise (it being understood that nothing in this
Section 10.02(B) shall affect the Company’s obligations under Section 2.12).
     (C) If a Holder converts more than one Security at the same time, the
number of full shares of Common Stock issuable upon such conversion shall be
based on the total principal amount of all Securities converted.
     (D) Upon surrender of a Security that is converted in part, the Trustee
shall authenticate for the Holder a new Security equal in principal amount to
the unconverted portion of the Security surrendered.
     (E) If the last day on which a Security may be converted is a Legal Holiday
in a place where a Conversion Agent is located, the Security may be surrendered
to that Conversion Agent on the next succeeding day that is not a Legal Holiday.

49



--------------------------------------------------------------------------------



 



10.03 Fractional Shares.
The Company will not issue fractional shares of Common Stock upon conversion of
Securities and instead will deliver a check in an amount equal to the value of
such fraction computed on the basis of the Closing Sale Price on the Trading Day
immediately before the Conversion Date.
10.04 Taxes on Conversion.
If a Holder converts its Security, the Company shall pay any documentary, stamp
or similar issue or transfer tax or duty due on the issue, if any, of shares of
Common Stock upon the conversion. However, such Holder shall pay any such tax or
duty which is due because such shares are issued in a name other than such
Holder’s name. The Conversion Agent may refuse to deliver a certificate
representing the shares of Common Stock to be issued in a name other than such
Holder’s name until the Conversion Agent receives a sum sufficient to pay any
tax or duty which will be due because such shares are to be issued in a name
other than such Holder’s name. Nothing herein shall preclude any tax withholding
required by law or regulation.
10.05 Company to Provide Stock.
The Company shall at all times reserve out of its authorized but unissued Common
Stock or Common Stock held in its treasury enough shares of Common Stock to
permit the conversion, in accordance herewith, of all of the Securities into
shares of Common Stock. The shares of Common Stock due upon conversion of a
Global Security shall be delivered by the Company in accordance with the
Depositary’s customary practices.
All shares of Common Stock which may be issued upon conversion of the Securities
shall be validly issued, fully paid and non-assessable and shall be free of
preemptive or similar rights and free of any lien or adverse claim.
The Company shall comply with all securities laws regulating the offer and
delivery of shares of Common Stock upon conversion of Securities and shall list
such shares on each national securities exchange or automated quotation system
on which the Common Stock is listed.
10.06 Adjustment of Conversion Rate.
The Conversion Rate shall be subject to adjustment from time to time as follows:
     (a) In case the Company shall (1) pay a dividend in shares of Common Stock
to all holders of Common Stock, (2) make a distribution in shares of Common
Stock to all holders of Common Stock, (3) subdivide the outstanding shares of
Common Stock into a greater number of shares of Common Stock or (4) combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the Conversion Rate shall be adjusted by multiplying the Conversion Rate
in effect immediately prior to close of business on the record date or effective
date, as applicable, of such dividend, distribution, subdivision or combination
by the number of shares of Common Stock which a person who owns only one share
of Common Stock immediately before the record date or effective date, as
applicable, of such dividend, distribution, subdivision or combination and who
is entitled to participate in such dividend, distribution, subdivision or
combination would own immediately after giving effect to such dividend,
distribution, subdivision or combination (without giving effect to any
arrangement pursuant to such dividend, distribution, subdivision or combination
not to issue fractional shares

50



--------------------------------------------------------------------------------



 



of Common Stock). Any adjustment made pursuant to this Section 10.06(a) shall
become effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision or combination.
     (b) If the Company shall issue rights or warrants to all or substantially
all holders of Common Stock, entitling them, for a period expiring not more than
sixty (60) days immediately following the record date for the determination of
holders of Common Stock entitled to receive such rights or warrants, to
subscribe for or purchase shares of Common Stock (or securities convertible into
or exchangeable or exercisable for Common Stock), at a price per share (or
having a conversion, exchange or exercise price per share) that is less than the
Closing Sale Price per share of Common Stock on the Trading Day immediately
preceding the time of announcement of such issuance, then the Conversion Rate
shall be increased by multiplying the Conversion Rate in effect immediately
prior to such Trading Day by a fraction of which (A) the numerator shall be the
sum of (I) the number of shares of Common Stock outstanding at the close of
business on such Trading Day and (II) the aggregate number of shares (the
“Underlying Shares”) of Common Stock underlying all such issued rights or
warrants (whether by exercise, conversion, exchange or otherwise), and (B) the
denominator shall be the sum of (I) number of shares of Common Stock outstanding
at the close of business on such Trading Day and (II) the number of shares of
Common Stock which the aggregate exercise, conversion, exchange or other price
at which the Underlying Shares may be subscribed for or purchased pursuant to
such rights or warrants would purchase at such Closing Sale Price. Such increase
shall become effective immediately prior to the opening of business on the day
following such Trading Day. Notwithstanding the foregoing, the Company shall not
be required to make an adjustment to the Conversion Rate pursuant to this
Section 10.06(b) on account of a distribution of rights (whether by distribution
of separate certificates representing such rights or otherwise), provided that
(i) such rights are distributed pursuant to a stockholders’ rights plan; and
(ii) the Company makes adequate provision, on the same basis set forth in the
second sentence of Section 10.06(c) with respect to Rights, and in accordance
with Section 10.14, for Holders, upon conversion of Securities, to receive such
rights in addition to any other consideration payable hereunder with respect to
such conversion. In no event shall the Conversion Rate be decreased pursuant to
this Section 10.06(b).
     (c) In case the Company shall dividend or distribute to all or
substantially all holders of Common Stock shares of Capital Stock of the Company
(other than Common Stock), evidences of Indebtedness or other assets (other than
dividends or distributions requiring an adjustment to the Conversion Rate in
accordance with Sections 10.06(d) or 10.06(e)), or shall dividend or distribute
to all or substantially all holders of Common Stock rights or warrants to
subscribe for or purchase securities of the Company (other than dividends or
distributions of rights or warrants requiring an adjustment to the Conversion
Rate in accordance with Section 10.06(b)), then in each such case the Conversion
Rate shall be increased by multiplying the Conversion Rate in effect immediately
prior to the close of business on the record date for the determination of
stockholders entitled to such dividend or distribution by a fraction of which
(A) the numerator shall be the current market price of Common Stock (as
determined pursuant to Section 10.06(g)) on such record date and (B) the
denominator shall be an amount equal to (I) such current market price less
(II) the fair market value (as determined in good faith by the Board of
Directors, whose determination shall be conclusive and described in a Board
Resolution), on such record date, of the portion of the shares of Capital Stock,
evidences of

51



--------------------------------------------------------------------------------



 



Indebtedness, assets, rights and warrants to be dividended or distributed
applicable to one share of Common Stock, such increase to become effective
immediately prior to the opening of business on the day following such record
date; provided, however, that if such denominator is equal to or less than zero,
then, in lieu of the foregoing adjustment to the Conversion Rate, adequate
provision shall be made so that each Holder shall have the right to receive upon
conversion of its Securities, in addition to any consideration otherwise payable
as herein provided upon such conversion, an amount of shares of Capital Stock,
evidences of Indebtedness, assets, rights and/or warrants that such Holder would
have received had such Holder converted all of its Securities on such record
date. Notwithstanding the foregoing, in the event that the Company shall
distribute rights or warrants (other than distributions of rights or warrants
requiring an adjustment to the Conversion Rate in accordance with
Section 10.06(b)) (collectively, “Rights”) to all or substantially all holders
of Common Stock, the Company may, in lieu of making any adjustment pursuant to
this Section 10.06(c), make proper provision so that each Holder of a Security
who converts such Security (or any portion thereof) on or after the record date
for such distribution and prior to the expiration or redemption of the Rights
shall be entitled to receive upon such conversion, in addition to the shares of
Common Stock issuable (and cash, if any, payable) upon such conversion (the
“Conversion Shares”), a number of Rights to be determined as follows: (i) if
such conversion occurs on or prior to the date for the distribution to the
holders of Rights of separate certificates evidencing such Rights (the
“Distribution Date”), the same number of Rights to which a holder of a number of
shares of Common Stock equal to the number of shares of Conversion Shares would
be entitled at the time of such conversion in accordance with the terms and
provisions of and applicable to the Rights; and (ii) if such conversion occurs
after the Distribution Date, the same number of Rights to which a holder of the
number of shares of Common Stock into which the principal amount of the Security
so converted was convertible immediately prior to the Distribution Date would
have been entitled on the Distribution Date in accordance with the terms and
provisions of and applicable to the Rights. Any distribution of rights (whether
by distribution of separate certificates representing such rights or otherwise)
or warrants pursuant to a stockholders’ rights plan complying with the
requirements set forth in the preceding sentence of this paragraph and with
Section 10.15 shall not constitute a distribution of rights or warrants pursuant
to this Section 10.06(c). In no event shall the Conversion Rate be decreased
pursuant to this Section 10.06(c).
     (d) In case the Company shall, by dividend or otherwise, at any time make a
distribution of cash (excluding any cash that is distributed as part of a
distribution requiring a Conversion Rate adjustment pursuant to
Section 10.06(e)) to all or substantially all holders of Common Stock, the
Conversion Rate shall be increased by multiplying the Conversion Rate in effect
immediately prior to the close of business on the record date for the
determination of holders of Common Stock entitled to such distribution by a
fraction (A) whose numerator shall be the current market price per share of
Common Stock (as determined pursuant to Section 10.06(g)) on such record date
and (B) whose denominator shall be an amount equal to (I) such current market
price per share of Common Stock less (II) the amount of the distribution per
share of Common Stock; provided, however, that the Conversion Rate shall not be
adjusted pursuant to this Section 10.06(d) to the extent, and only to the
extent, such adjustment would cause the Conversion Price to be less than one
cent ($0.01); provided further that, if the denominator of such fraction shall
be equal to or less than zero, the Conversion Rate shall be instead adjusted so
that the Conversion Price is equal to one cent ($0.01). An adjustment to the

52



--------------------------------------------------------------------------------



 



Conversion Rate pursuant to this Section 10.06(d) shall become effective
immediately prior to the opening of business on the day immediately following
such record date. In no event shall the Conversion Rate be decreased pursuant to
this Section 10.06(d).
     (e) In case the Company or any Subsidiary shall distribute cash or other
consideration in respect of a tender offer or exchange offer made by the Company
or any Subsidiary for all or any portion of the Common Stock where the sum of
the aggregate amount of such cash distributed and the aggregate fair market
value (as determined in good faith by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution), as of
the Expiration Date (as defined below), of such other consideration distributed
(such sum, the “Aggregate Amount”) expressed as an amount per share of Common
Stock validly tendered or exchanged, and not withdrawn, pursuant to such tender
offer or exchange offer as of the Expiration Time (as defined below) (such
tendered or exchanged shares of Common Stock, the “Purchased Shares”) exceeds
the Closing Sale Price per share of Common Stock on the Trading Day next
succeeding the last date (such last date, the “Expiration Date”) on which
tenders or exchanges could have been made pursuant to such tender offer or
exchange offer (as the same may be amended through the Expiration Date), then
the Conversion Rate shall be increased by multiplying the Conversion Rate in
effect immediately prior to the close of business on the Expiration Date by a
fraction (A) whose numerator is equal to the sum of (I) the Aggregate Amount and
(II) the product of (a) the current market price per share of Common Stock (as
determined pursuant to Section 10.06(g)) on the Expiration Date and (b) an
amount equal to (i) the number of shares of Common Stock outstanding as of the
last time (the “Expiration Time”) at which tenders or exchanges could have been
made pursuant to such tender offer or exchange offer (including all Purchased
Shares) less (ii) the Purchased Shares and (B) whose denominator is equal to the
product of (I) the number of shares of Common Stock outstanding as of the
Expiration Time (including all Purchased Shares) and (II) the current market
price per share of Common Stock on the Expiration Date.
     An increase, if any, to the Conversion Rate pursuant to this
Section 10.06(e) shall become effective immediately prior to the opening of
business on the Business Day following the Expiration Date. In the event that
the Company or a Subsidiary is obligated to purchase shares of Common Stock
pursuant to any such tender offer or exchange offer, but the Company or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded, then the Conversion Rate shall
again be adjusted to be the Conversion Rate which would then be in effect if
such tender offer or exchange offer had not been made. If the application of
this Section 10.06(e) to any tender offer or exchange offer would result in a
decrease in the Conversion Rate, no adjustment shall be made for such tender
offer or exchange offer under this Section 10.06(e).
     (f) In addition to the foregoing adjustments in Subsections (a), (b), (c),
(d) and (e) above, the Company, from time to time and to the extent permitted by
law and by the rules of the New York Stock Exchange, may increase the Conversion
Rate by any amount for a period of at least twenty (20) days or such longer
period as may be permitted by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give written notice to the
Trustee and cause

53



--------------------------------------------------------------------------------



 



notice of such increase to be mailed, in accordance with Section 11.02, to each
Holder of Securities, at least fifteen (15) days prior to the date on which such
increase commences.
     (g) For the purpose of any computation under Subsections (a), (b), (c) or
(d) above of this Section 10.06, the current market price per share of Common
Stock on the date fixed for determination of the stockholders entitled to
receive the issuance or distribution requiring such computation (the
“Determination Date”) shall be deemed to be the average of the Closing Sale
Prices for the ten (10) consecutive Trading Days ending on the earlier of the
Determination Date and the day before the Ex Date with respect to the
distribution requiring such computation; provided, however, that (i) if the Ex
Date for any event (other than the event requiring such computation) that
requires an adjustment to the Conversion Rate pursuant to Subsection (a), (b),
(c), (d) or (e) above occurs on or after the tenth (10th) Trading Day prior to
the Determination Date or Expiration Date, whichever is applicable, and prior to
the Ex Date for the issuance or distribution requiring such computation, the
Closing Sale Price for each Trading Day prior to the Ex Date for such other
event shall be adjusted by multiplying such Closing Sale Price by the reciprocal
of the fraction by which the Conversion Rate is so required to be adjusted as a
result of such other event, (ii) if the Ex Date for any event (other than the
event requiring such computation) that requires an adjustment to the Conversion
Rate pursuant to Subsection (a), (b), (c), (d) or (e) above occurs on or after
the Ex Date for the issuance or distribution requiring such computation and on
or prior to the Determination Date or the Expiration Date, whichever is
applicable, the Closing Sale Price for each Trading Day on and after the Ex Date
for such other event shall be adjusted by multiplying such Closing Sale Price by
the same fraction by which the Conversion Rate is so required to be adjusted as
a result of such other event, and (iii) if the Ex Date for the event requiring
such computation is on or prior to the Determination Date or Expiration Date,
whichever is applicable, after taking into account any adjustment required
pursuant to clause (i) or (ii) of this proviso, the Closing Sale Price for each
Trading Day on and after such Ex Date shall be adjusted by adding thereto the
amount of any cash and the fair market value (as determined in good faith by the
Board of Directors in a manner consistent with any determination of such value
for the purposes of this Section 10.06, whose determination shall be conclusive
and described in a Resolution of the Board of Directors) of the evidences of
Indebtedness, shares of Capital Stock or other securities or assets or cash
being distributed (in the event requiring such computation) applicable to one
share of Common Stock as of the close of business on the day before such Ex
Date.
     The term “Ex Date,” (i) when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades the regular
way on the relevant exchange or in the relevant market from which the Closing
Sale Price was obtained without the right to receive such issuance or
distribution, (ii) when used with respect to any subdivision or combination of
shares of Common Stock, means the first date on which the Common Stock trades
the regular way on such exchange or in such market after the time at which such
subdivision or combination becomes effective, and (iii) when used with respect
to any tender offer or exchange offer means the first date on which the Common
Stock trades the regular way on such exchange or in such market after the
expiration time of such tender offer or exchange offer (as it may be amended or
extended).

54



--------------------------------------------------------------------------------



 



10.07 No Adjustment.
Notwithstanding anything to the contrary in Section 10.06, no adjustment in the
Conversion Rate pursuant to Section 10.06 shall be required until cumulative
adjustments amount to one percent (1%) or more of the Conversion Rate as last
adjusted (or, if never adjusted, the initial Conversion Rate); provided,
however, that any adjustments to the Conversion Rate which by reason of this
Section 10.07 are not required to be made shall be carried forward and taken
into account in any subsequent adjustment to the Conversion Rate. All
calculations under this Article X shall be made to the nearest cent or to the
nearest one-millionth of a share, as the case may be.
Notwithstanding anything to the contrary in Section 10.06, if any rights,
options or warrants issued by the Company and requiring an adjustment to the
Conversion Rate in accordance with Section 10.06 are only exercisable upon the
occurrence of certain triggering events, then the Conversion Rate will not be
adjusted as provided in Section 10.06 until the earliest of such triggering
event occurs. Upon the expiration or termination of any such rights, options or
warrants without the exercise of such rights, options or warrants, the
Conversion Rate then in effect shall be adjusted immediately to the Conversion
Rate which would have been in effect at the time of such expiration or
termination had such rights, options or warrants, to the extent outstanding
immediately prior to such expiration or termination, never been issued.
Notwithstanding anything to the contrary in Section 10.06, if any dividend or
distribution is declared and the Conversion Rate is adjusted pursuant to
Section 10.06 on account of such dividend or distribution, but such dividend or
distribution is thereafter not paid or made, the Conversion Rate shall again be
adjusted to the Conversion Rate which would then be in effect had such dividend
or distribution not been declared.
Notwithstanding anything to the contrary in Section 10.06, no adjustment to the
Conversion Rate need be made pursuant to Section 10.06 for a transaction if
Holders are to participate in the transaction without conversion on a basis and
with notice that the Board of Directors determines in good faith to be fair and
appropriate in light of the basis and notice on which holders of Common Stock
participate in the transaction (which determination shall be described in a
Board Resolution).
No adjustment to the Conversion Rate need be made pursuant to Section 10.06
solely as a result of distributions or dividends solely on any preferred stock
of the Company.
Except as otherwise provided in this Indenture, no adjustment to the Conversion
Rate shall be required pursuant to Section 10.06 for the issuance of Common
Stock or the right to purchase Common Stock or any security that is convertible
or exchangeable for Common Stock.
10.08 Other Adjustments.
In the event that, as a result of an adjustment made pursuant to Section 10.06
hereof, the Holder of any Security thereafter surrendered for conversion shall
become entitled to receive any shares of Capital Stock other than shares of
Common Stock, thereafter the Conversion Rate of such other shares so receivable
upon conversion of any Security shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
with respect to Common Stock contained in this Article X.

55



--------------------------------------------------------------------------------



 



     10.09 Adjustment Upon 90% Beneficial Ownership by Redstone Parties.
     (A) If, as of the close of business on the last Trading Day of any calendar
quarter (each such Trading Day, a “Measurement Date”), a Redstone Party or any
combination of Redstone Parties is the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 90% or more of
the “aggregate fair market value” (as defined below) of all of the Company’s
outstanding Capital Stock (calculated as set forth below), then the Conversion
Rate applicable to all Securities will increase by 4.4177 shares per $1,000
principal amount of Securities. The number of shares by which the Conversion
Rate will increase in these circumstances will adjust in the same manner in
which, and for the same events for which, the Conversion Rate adjusts under
Section 10.06. However, the number of shares by which the Conversion Rate will
increase in these circumstances will not adjust if there is a change in the
Conversion Rate pursuant to Section 10.17.
     (B) For purposes of this Section 10.09, the “aggregate fair market value”
of all of the Company’s outstanding Capital Stock (including, without
limitation, the Company’s Series D Convertible Preferred Stock) on any
Measurement Date will equal the sum of the fair market values of all outstanding
shares of the Company’s Capital Stock as of such Measurement Date. The fair
market value of a share of Capital Stock on any Measurement Date will equal the
average of the Closing Sale Prices of such Capital Stock across all Trading Days
during the calendar quarter in which such Measurement Date falls; provided,
however, that notwithstanding the foregoing, as of any Measurement Date, the
fair market value of each share of convertible preferred stock that is
outstanding as of the date of this Indenture shall equal the sum of the fair
market values, determined as set forth above as of such Measurement Date, of the
shares of Common Stock that are issuable upon conversion of such share of
convertible preferred stock.
     (C) For purposes of this Section 10.09, the following shares of the
Company’s Capital Stock will be deemed to be outstanding as of any Measurement
Date:
     (i) all shares of the Company’s Capital Stock, including the Company’s
Series D Convertible Preferred Stock, actually issued and outstanding as of such
Measurement Date (without regard to any contractual or other restrictions on the
disposition thereof);
     (ii) all shares of the Company’s Capital Stock then issuable upon
conversion of all outstanding Securities at the then-applicable Conversion Rate
(without giving effect to any adjustment of the Conversion Rate under this
Section 10.9); and
     (iii) all shares of the Company’s Capital Stock issuable upon exercise of
outstanding options (I) that are exercisable as of such Measurement Date, and
(II) whose respective exercise prices are, as of such Measurement Date, lower
than the per-share fair market value of such Capital Stock, calculated using the
treasury stock method.
     (D) The Company shall determine, as of each Measurement Date, whether an
adjustment to the Conversion Rate is required under this Section 10.09. The
Company shall make this determination as promptly as practicable, but in any
event no later than fifteen (15) days, following the conclusion of each calendar
quarter and will certify the results of each

56



--------------------------------------------------------------------------------



 



such determination to the Trustee in the form of an Officer’s Certificate. In
the event that the Company determines that an adjustment to the Conversion Rate
is required under this Section 10.09, it will promptly (but in any event no
later than twenty (20) days following the conclusion of such calendar quarter)
mail notice of such adjustment to Holders, at their addresses appearing on the
Registrar’s books, publicly announce such adjustment through a reputable
national newswire service and publish such announcement on its website.
     (E) Any adjustment to the Conversion Rate under this Section 10.09
(I) shall be retroactively effective as of the related Measurement Date, so that
any Holder that submits Securities for conversion on or after such Measurement
Date, whether before or after the announcement of such adjustment, shall be
entitled to the additional shares of Common Stock issuable pursuant to such
adjustment, and (II) shall remain in effect until maturity of the Securities.
     (F) Notwithstanding the foregoing, if, at any time before an increase in
the Conversion Rate pursuant to this Section 10.09 becomes effective, a
transaction occurs that (i) constitutes a Make-Whole Fundamental Change and with
respect to which the Company does not make an Acquirer Stock Conversion Rate
Adjustment (as defined below) and (ii) results in the satisfaction of the
conditions to an increase in the Conversion Rate pursuant to this Section 10.09,
then such transaction will not result in an increase in the Conversion Rate
under this Section 10.09, but instead will result in an increase in the
Conversion Rate pursuant to Section 10.16 below.
10.10 Adjustments for Tax Purposes.
Except as prohibited by law or by the rules of the New York Stock Exchange, the
Company may make such increases in the Conversion Rate, in addition to those
required by Section 10.06 hereof, as it determines to be advisable in order to
eliminate or diminish any income taxes to holders of Common Stock resulting from
any stock dividend, subdivision of shares, distribution of rights to purchase
stock or securities or distribution of securities convertible into or
exchangeable for stock made by the Company or to its stockholders.
10.11 Notice of Adjustment.
Whenever the Conversion Rate is adjusted, the Company shall promptly mail, or
cause there to be mailed, to Holders at the addresses appearing on the
Registrar’s books, or electronically transmit or cause to be electronically
transmitted if Securities are held in book-entry form through the Depositary, a
notice of the adjustment and file with the Trustee an Officer’s Certificate
briefly stating the facts requiring the adjustment and the manner of computing
it. The certificate shall be conclusive evidence of the correctness of such
adjustment.
10.12 Notice of Certain Transactions.
In the event that:
     (i) the Company takes any action, or becomes aware of any event, which
would require an adjustment in the Conversion Rate,

57



--------------------------------------------------------------------------------



 



     (ii) the Company takes any action that would require a supplemental
indenture pursuant to Section 10.13, or
     (iii) there is a dissolution or liquidation of the Company,
the Company shall mail to Holders at the addresses appearing on the Registrar’s
books and the Trustee a written notice, or electronically transmit such notice
if Securities are held in book-entry form through the Depositary, stating the
proposed record, effective or expiration date, as the case may be, of any
transaction referred to in clause (i), (ii) or (iii) of this Section 10.12. The
Company shall mail such notice at least twenty (20) days before such date;
however, failure to mail such notice or any defect therein shall not affect the
validity of any transaction referred to in clause (i), (ii) or (iii) of this
Section 10.12.

10.13   Effect of Reclassifications, Consolidations, Mergers, Binding Share
Exchanges or Sales on Conversion Privilege.

Except as provided in Section 10.16(F), if any of the following shall occur,
namely: (i) any reclassification or change in the Common Stock issuable upon
conversion of Securities (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination of the Common Stock), (ii) any consolidation, merger or binding
share exchange to which the Company is a party other than a merger in which the
Company is the continuing Person and which does not result in any
reclassification of, or change (other than a change in name, or par value, or
from par value to no par value, or from no par value to par value or as a result
of a subdivision or combination) in, the Common Stock or (iii) any sale,
transfer, lease, conveyance or other disposition of all or substantially all of
the property or assets of the Company, in each case pursuant to which the Common
Stock would be converted into, or exchanged for, cash, securities or other
property; then the Company or such successor or purchasing Person, as the case
may be, shall, as a condition precedent to such reclassification, change,
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or disposition, execute and deliver to the Trustee a supplemental indenture in
form reasonably satisfactory to the Trustee providing that, at and after the
effective time of such reclassification, change, consolidation, merger, binding
share exchange, sale, transfer, lease, conveyance or disposition, the Holder of
each Security then outstanding shall have the right to convert such Security
into the kind and amount of shares of stock and other securities and property
(including cash), if any, receivable upon such reclassification, change,
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or disposition by a holder of the number of shares of Common Stock deliverable
upon conversion of such Security immediately prior to such reclassification,
change, consolidation, merger, binding share exchange, sale, transfer, lease,
conveyance or disposition. Such supplemental indenture shall provide for
adjustments of the Conversion Rate which shall be as nearly equivalent as may be
practicable to the adjustments of the Conversion Rate provided for in this
Article X. The foregoing, however, shall not in any way affect the right a
Holder of a Security may otherwise have, pursuant to Section 10.06(c),
Section 10.06(b) or Section 10.15, to receive rights or warrants upon conversion
of a Security. If, in the case of any such consolidation, merger, binding share
exchange, sale, transfer, lease, conveyance or disposition, the stock or other
securities and property (including cash) receivable thereupon by a holder of
Common Stock includes shares of stock or other securities and property of a
Person other than the successor or purchasing Person, as

58



--------------------------------------------------------------------------------



 



the case may be, in such consolidation, merger, binding share exchange, sale,
transfer, lease, conveyance or disposition, then such supplemental indenture
shall also be executed by such other Person and shall contain such additional
provisions to protect the interests of the Holders of the Securities as the
Board of Directors in good faith shall reasonably determine necessary by reason
of the foregoing (which determination shall be described in a Board Resolution).
In the event that holders of Common Stock have the opportunity to elect the form
of consideration to be received in such reclassification, change, consolidation,
merger, binding share exchange, sale, transfer, lease, conveyance or
disposition, (1) the Company shall make adequate provision whereby a holder of
the Securities shall have a reasonable opportunity to determine the form of
consideration into which its Securities shall be convertible from and after the
date of such reclassification, change, consolidation, merger, binding share
exchange, sale, transfer, lease, conveyance or disposition and (2) the Company
shall not become a party to any such reclassification, change, consolidation,
merger, binding share exchange, sale, transfer, lease, conveyance or disposition
unless the terms of such reclassification, change, consolidation, merger,
binding share exchange, sale, transfer, lease, conveyance or disposition are
consistent with clause (1) of this Section 10.13. The provisions of this
Section 10.13 shall similarly apply to successive consolidations, mergers,
binding share exchanges, sales, transfers, leases, conveyances or dispositions.
In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.13, the Company shall promptly file with the Trustee an Officer’s
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or securities or property (including cash) receivable by Holders of the
Securities upon the conversion of their Securities after any such
reclassification, change, consolidation, merger, binding share exchange, sale,
transfer, lease, conveyance or disposition and any adjustment to be made with
respect thereto.
10.14 Trustee’s Disclaimer.
The Trustee has no duty to determine when an adjustment under this Article X
should be made, how it should be made or what such adjustment should be, but may
accept as conclusive evidence of the correctness of any such adjustment, and
shall be protected in relying upon, the Officer’s Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof. The Trustee makes no representation as to the validity or
value of any securities or assets issued upon conversion of Securities, and the
Trustee shall not be responsible for the failure by the Company to comply with
any provisions of this Article X.
The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.13, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officer’s Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.13 hereof. Neither the Trustee nor any Conversion Agent shall be
responsible for any failure of the Company to (A) make any cash payment or
issue, transfer or deliver any shares of Common Stock or stock certificates or
other securities or property upon the surrender of any Security for conversion
hereunder, or (B) subject to Article VII, comply with any of the covenants of
the Company hereunder.

59



--------------------------------------------------------------------------------



 



10.15 Rights Distributions Pursuant to Stockholders’ Rights Plans.
Upon conversion of any Security or a portion thereof, the Company shall make
provision for the Holder thereof to receive, in addition to, and concurrently
with the delivery of, the consideration otherwise payable hereunder upon such
conversion, the rights described in each and any stockholders’ rights plan the
Company may have in effect at such time (whether or not the rights have been
separated from the Common Stock prior to the time of conversion). In the event
that the Company implements a stockholders’ rights plan after the date hereof,
the Company shall provide that the Holders will receive upon conversion of their
Securities, in addition to the consideration otherwise payable hereunder upon
such conversion, the rights described therein (whether or not the rights have
been separated from the Common Stock prior to the time of conversion).

10.16   Increased Conversion Rate Applicable to Certain Notes Surrendered in
Connection with Make-Whole Fundamental Changes.

     (A) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Security that is surrendered for conversion in accordance
with this Article X from and after the date that is fifteen (15) days prior to
the anticipated effective date of a Make-Whole Fundamental Change until and
including the date that is fifteen (15) days after the actual effective date (or
if such Make-Whole Fundamental Change also results in Holders having a right to
require the Company to repurchase their Security, until the Trading Day
immediately prior to the Fundamental Change Repurchase Date) shall be increased
to an amount equal to the Conversion Rate that would, but for this
Section 10.16, otherwise apply to such Security pursuant to this Article X, plus
an amount equal to the Make-Whole Conversion Rate Adjustment (as defined below);
provided, however, that such increase to the Conversion Rate shall not apply if
such Make-Whole Fundamental Change constitutes a Public Acquirer Fundamental
Change (as defined below) with respect to which the Company shall have duly
made, and given full effect to, an election, pursuant to and in accordance with
Section 10.16(F), to make an Acquirer Stock Conversion Right Adjustment.
The additional consideration payable hereunder on account of any Make-Whole
Conversion Rate Adjustment with respect to a Security surrendered for conversion
is herein referred to as the “Make-Whole Consideration.”
     (B) As used herein, “Make-Whole Conversion Rate Adjustment” shall mean,
with respect to each Make-Whole Fundamental Change and each applicable Security,
an amount equal to a fraction whose numerator is the product of the Applicable
Increase and the principal amount of such Security to be converted and whose
denominator is one thousand dollars ($1,000). As used herein, “Applicable
Increase” shall mean, with respect to a Make-Whole Fundamental Change, the
amount, set forth in the following table, which corresponds to the effective
date of such Make-Whole Fundamental Change (the “Effective Date”) and the
Applicable Price of such Make-Whole Fundamental Change:
APPLICABLE INCREASE
(per $1,000 principal amount of Securities)

60



--------------------------------------------------------------------------------



 



Effective Date

                                                        APPLICABLE   September
19,     September 30,   September 30,   September 30,   September 30,   October
5, PRICE   2005     2006   2007   2008   2009   2010  
$16.14
      5.63         5.63       5.63       5.63       5.63       3.97    
$17.00
      5.63         5.63       5.63       5.63       4.19       2.99    
$17.75
      5.63         5.63       5.58       4.94       3.29       1.99    
$18.50
      5.38         5.03       4.83       4.08       2.63       1.39    
$19.50
      4.63         4.25       4.07       3.39       1.74       0.70    
$20.50
      3.99         3.66       3.44       2.76       1.11       0.00    
$21.50
      3.47         3.12       2.94       2.37       0.85       0.00    
$23.00
      2.79         2.52       2.33       1.84       0.49       0.00    
$24.50
      2.23         2.01       1.88       1.48       0.35       0.00    
$26.00
      1.80         1.62       1.49       1.19       0.21       0.00    
$27.50
      1.42         1.29       1.18       0.94       0.13       0.00    
$30.00
      0.94         0.85       0.79       0.64       0.04       0.00    
$32.50
      0.59         0.54       0.49       0.42       0.00       0.00    
$35.00
      0.32         0.31       0.27       0.25       0.00       0.00    
$37.50
      0.14         0.13       0.12       0.11       0.00       0.00    
$40.00
      0.00         0.00       0.00       0.00       0.00       0.00  

provided, however, that:
     (i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) prices listed in the table above under the column titled
“Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two dates listed in the table above in the row
immediately below the title “Effective Date,” then the Applicable Increase for
such Make-Whole Fundamental Change shall be determined by linear interpolation
between the Applicable Increases set forth for such two prices, or for such two
dates based on a three hundred and sixty five (365) day year, as applicable;
     (ii) if the actual Applicable Price of such Make-Whole Fundamental Change
is greater than $40.00 per share (subject to adjustment as provided in
Section 10.16(B)(iii)), or if the actual Applicable Price of such Make-Whole
Fundamental Change is less than $16.14 per share (subject to adjustment as
provided in Section 10.16(B)(iii)), then the Applicable Increase shall be equal
to zero (0) and this Section 10.16 shall not require the Company to increase the
Conversion Rate with respect to such Make-Whole Fundamental Change;
     (iii) if an event occurs that requires, pursuant to this Article X (other
than solely pursuant to Sections 10.09, 10.16 or 10.17), an adjustment to the
Conversion Rate, then, on the date and at the time such adjustment is so
required to be made, each price set forth in the table above under the column
titled “Applicable Price” shall be deemed to be adjusted so that such price, at
and after such time, shall be equal to the product of (1) such price as in
effect immediately before such adjustment to such price and (2) a fraction whose
numerator is the Conversion Rate in effect immediately before such adjustment to
the Conversion Rate and whose denominator is the Conversion Rate to be in
effect, in accordance with this Article X, immediately after such adjustment to
the Conversion Rate;
     (iv) each Applicable Increase amount set forth in the table above shall be
adjusted in the same manner in which, and for the same events for which, the
Conversion Rate is to be

61



--------------------------------------------------------------------------------



 



adjusted pursuant to this Article X (other than solely pursuant to
Sections 10.09, 10.16 or 10.17);
     (v) in no event shall the Conversion Rate applicable to any Security be
increased pursuant to this Section 10.16 to the extent, but only to the extent,
such increase shall not be permitted by the continued listing standards of the
New York Stock Exchange; provided, however, that any reduction, pursuant to this
Section 10.16(B)(v), in such increase to the Conversion Rate shall be made by
the Company in good faith and, to the extent practical, pro rata in accordance
with the principal amount of Securities surrendered for conversion in connection
with the applicable Make-Whole Fundamental Change;
     (vi) if a Make-Whole Fundamental Change occurs within ninety (90) days
following the effective date of an increase to the Conversion Rate pursuant to
Section 10.09 (a “Redstone adjustment”), the Applicable Increase related to such
Make-Whole Fundamental Change shall, for each $1,000 in principal amount of
Securities, be limited to the excess, if any, of (1) the number of shares
determined in accordance with the other provisions of this Section 10.16(B),
over (2) the increase in Conversion Rate per $1,000 in principal amount of
Securities resulting from the Redstone adjustment, as adjusted pursuant to the
last sentence of Section 10.09(A); and
     (vii) notwithstanding anything in this Indenture to the contrary, the
Conversion Rate may not be increased by more than 5.63 shares per $1,000 in
principal amount of Securities pursuant to this Section 10.16, but the 5.63
share amount will adjust in the same manner in which, and for the same events
for which, the Conversion Rate adjusts under Section 10.06.
     (C) As used herein, “Applicable Price” shall have the following meaning
with respect to a Make-Whole Fundamental Change: (a) if the consideration
(excluding cash payments for fractional shares or pursuant to statutory
appraisal rights) for the Common Stock in such Make-Whole Fundamental Change
consists solely of cash, then the “Applicable Price” with respect to such
Make-Whole Fundamental Change shall be equal to the cash amount paid per share
of Common Stock in such Make-Whole Fundamental Change; and (b) in all other
circumstances, the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the average of the Closing Sale Prices per
share of Common Stock for the five (5) consecutive Trading Days immediately
preceding the Effective Date of such Make-Whole Fundamental Change, which
average shall be appropriately adjusted by the Board of Directors, in its good
faith determination (which determination shall be described in a Board
Resolution), to account for any adjustment, pursuant hereto, to the Conversion
Rate that shall become effective, or any event requiring, pursuant hereto, an
adjustment to the Conversion Rate where the Ex Date of such event occurs, at any
time during such five (5) consecutive Trading Days.
     (D) The Company shall cause any Make-Whole Consideration payable pursuant
to this Section 10.16 with respect to a Security, in connection with the
conversion of such Security pursuant to Article X, to be paid, through the
Conversion Agent, as soon as practicable, but in no event after the later of
(a) the date such Security is surrendered for such conversion and (b) the fifth
(5th) Business Day immediately following the Effective Date of the applicable
Make-Whole Fundamental Change. The consideration in which the Make-Whole
Consideration is payable shall be determined in accordance herewith, including,
without limitation, in accordance, to the extent applicable, with Section 10.13.

62



--------------------------------------------------------------------------------



 



     (E) At least twenty (20) Business Days before the anticipated effective
date of each proposed Make-Whole Fundamental Change, the Company shall mail to
each Holder, in accordance with Section 11.02, written notice of, and shall
publicly announce, through a reputable national newswire service, and publish on
the Company’s website, the anticipated effective date of such proposed
Make-Whole Fundamental Change. Each such notice, announcement and publication
shall also state (i) that the Company either (a) has elected, in accordance with
Section 10.16(F), to make an Acquirer Stock Conversion Right Adjustment with
respect to such Make-Whole Fundamental Change in lieu of increasing the
Conversion Rate pursuant to Section 10.16(A) or (b) has elected not to make an
Acquirer Stock Conversion Right Adjustment with respect to such Make-Whole
Fundamental Change; and (ii) if the Company has elected not to make such
Acquirer Stock Conversion Right Adjustment with respect to such Make-Whole
Fundamental Change, that, in connection with such Make-Whole Fundamental Change,
the Company shall increase, in accordance herewith, the Conversion Rate
applicable to Securities entitled as provided herein to such increase (along
with a description of how such increase shall be calculated and the time periods
during which Securities must be surrendered in order to be entitled to such
increase). No later than the actual Effective Date of each Make-Whole
Fundamental Change, the Company shall mail, in accordance with Section 11.02,
written notice of, and shall publicly announce, through a reputable national
newswire service, and publish on the Company’s website, such Effective Date.
     (F) Notwithstanding anything to the contrary in this Section 10.16, if the
Company shall make any mailing, announcement or publication referred to in
Section 10.16(E) in respect of a Make-Whole Fundamental Change that shall also
constitute a Public Acquirer Fundamental Change, then the Company shall have the
right to, in lieu of increasing the Conversion Rate pursuant to Section 10.16(A)
in connection with such Make-Whole Fundamental Change, cause the right to
convert the Securities in accordance with this Article X to change such that,
from and after the effective time of such Public Acquirer Fundamental Change,
the right of each Holder of any Security to convert such Security into shares of
Common Stock and cash for fractional shares shall be changed into the right to
convert such Security solely into shares of Public Acquirer Common Stock
applicable to such Public Acquirer Fundamental Change and cash for fractional
shares thereof, at an initial Conversion Rate (which shall take effect at such
effective time, but which shall thereafter be subject to adjustment in the same
manner in which, and for the same events for which, the Conversion Rate is to be
adjusted pursuant to this Article X, other than pursuant to Section 10.09 and
10.17) equal to the Conversion Rate in effect immediately before such effective
time multiplied by a fraction whose numerator is the Reference Price and whose
denominator is the average of the Closing Sale Prices per share of such Public
Acquirer Common Stock for the five (5) consecutive Trading Days commencing on,
and including, the Trading Day immediately after the effective date of such
Public Acquirer Fundamental Change, which average shall be appropriately
adjusted by the Board of Directors, in its good faith determination (which
determination shall be described in a Board Resolution), to account for any
event that, assuming such Public Acquirer Common Stock were Common Stock, would
require, pursuant hereto, an adjustment to the Conversion Rate to become
effective, or any such event whose Ex Date occurs, at any time during such five
(5) consecutive Trading Days. Any such change in the right to convert the
Securities in accordance with this Section 10.16(F) is herein referred to as an
“Acquirer Stock Conversion Right Adjustment.”

63



--------------------------------------------------------------------------------



 



If the Company shall have elected, in accordance with this Section 10.16(F), to
make an Acquirer Stock Conversion Right Adjustment with respect to a Public
Acquirer Fundamental Change, then:
     (i) the Company shall cause there to be executed and delivered to the
Trustee a supplemental indenture in form reasonably satisfactory to the Trustee,
which supplemental indenture shall (a) give due effect to such election in
accordance with this Section 10.16(F), including, without limitation, evidencing
a binding and enforceable obligation of the issuer of the applicable Public
Acquirer Common Stock to satisfy the right of Holders to convert Securities in
accordance with this Article X and this Section 10.16(F); (b) be executed by,
without limitation, such issuer; (c) contain such additional provisions to
protect the interests of the Holders of the Securities as the Board of Directors
in good faith shall reasonably determine (which determination shall be described
in a Board Resolution); and (d) be in full force and effect no later than the
effective time of such Public Acquirer Fundamental Change;
     (ii) the Company shall promptly file with the Trustee an Officer’s
Certificate briefly stating the reasons for such supplemental indenture, the
nature of the change in the conversion right pursuant to such Acquirer Stock
Conversion Right Adjustment and the Conversion Rate as adjusted therefor;
     (iii) the provisions of Section 10.13 shall not apply to such Public
Acquirer Fundamental Change, provided such Public Acquirer Fundamental Change
shall have been duly given effect in accordance with this Section 10.16(F); and
     (iv) such election shall be irrevocable with respect to such Public
Acquirer Fundamental Change and shall be deemed to have been made at the time
the Company shall, with respect to such Public Acquirer Fundamental Change, mail
the first notice, or make the first public announcement or publication,
whichever shall occur earlier, referred to in Section 10.16(E) (it being
understood that the Company shall discharge its obligations hereunder in good
faith in determining whether an announced transaction and a completed
transaction are deemed, for purposes of this clause (iv), to be the same Public
Acquirer Fundamental Change despite differences in the announced terms and the
terms as such transaction was consummated);
provided, however, that the Company shall not be required to give effect to such
election to make an Acquirer Stock Conversion Right Adjustment with respect to
such Public Acquirer Fundamental Change if such Public Acquirer Fundamental
Change is not consummated.
For avoidance of doubt, any change, pursuant to this Section 10.16(F), in the
right of Holders to convert Securities shall apply to all Holders.
As used herein, “Reference Price” shall have the following meaning with respect
to a Public Acquirer Fundamental Change: (a) if such Public Acquirer Fundamental
Change shall be a share exchange, consolidation, merger or binding share
exchange pursuant to which the Common Stock is converted into cash, securities
or other property, then the “Reference Price” with respect to such Public
Acquirer Fundamental Change shall mean the fair market value (as determined in
good faith by the Board of Directors, which determination shall be described in
a Board Resolution), as of the effective time of such Public Acquirer
Fundamental Change, of such cash, securities and other property paid or payable
pursuant to such Public Acquirer Fundamental Change per share of Common Stock;
and (b) in all other circumstances, the “Reference Price”

64



--------------------------------------------------------------------------------



 



with respect to such Public Acquirer Fundamental Change shall mean the average
of the Closing Sale Prices per share of Common Stock for the five
(5) consecutive Trading Days immediately preceding, and excluding, the effective
date of such Public Acquirer Fundamental Change, which average shall be
appropriately adjusted by the Board of Directors, in its good faith
determination (which determination shall be described in a Board Resolution), to
account for any adjustment, pursuant hereto, to the Conversion Rate that shall
become effective, or any event requiring, pursuant hereto, an adjustment to the
Conversion Rate where the Ex Date of such event occurs, at any time during such
five (5) consecutive Trading Days.
     (G) For avoidance of doubt, the provisions of this Section 10.16 shall not
affect or diminish the Company’s obligations, if any, pursuant to Article V with
respect to a Public Acquirer Fundamental Change or Make-Whole Fundamental
Change.
     (H) Nothing in this Section 10.16 shall prevent an adjustment to the
Conversion Rate pursuant to Section 10.06 in respect of a Make-Whole Fundamental
Change or a Public Acquirer Fundamental Change.
10.17 Adjustment on April 30, 2007.
If the arithmetic average of the daily volume weighted average price (“VWAP”)
per share of Common Stock for each of the 20 consecutive Trading Days ending on
April 30, 2007 is less than $16.14, the Conversion Rate shall be increased as of
April 30, 2007 such that the Conversion Price would represent the greater of
(1) 110% of such arithmetic average of the daily VWAP and (2) $10.00; provided,
however, that if 110% of the Closing Sale Price on April 30, 2007 is greater
than both 110% of such arithmetic average of the daily VWAP and $10.00, the
Conversion Rate shall not be adjusted as of April 30, 2007, and instead may be
adjusted as of September 30, 2007 as follows: if the arithmetic average of the
daily VWAP per share of Common Stock for each of the 20 consecutive Trading Days
ending immediately prior to September 30, 2007 is less than $16.14, the
Conversion Rate shall be increased as of September 30, 2007 such that the
Conversion Price would represent the greater of (1) 110% of such arithmetic
average of the daily VWAP for the 20 consecutive Trading Days ending immediately
prior to September 30, 2007 and (2) $10.00. The $16.14 and $10.00 in the
preceding sentence are prior to any adjustment and shall be adjusted in
accordance with adjustments to the Conversion Rate described in Section 10.06,
but they shall not be adjusted in accordance with adjustments to the Conversion
Rate described in Section 10.09 or Section 10.16. The Conversion Rate determined
pursuant to this Section 10.17 shall be determined without giving effect to any
increase in the Conversion Rate pursuant to Section 10.06(f).
“VWAP” shall refer to such price as reported by the BLOOMBERG PROFESSIONAL
Service provided by Bloomberg L.P. or, if such service in no longer providing
such information, such other comparable service as the Company shall specify. To
the extent that the Common Stock is listed on the New York Stock Exchange, the
VWAP on the New York Stock Exchange will be determined based on the Bloomberg
function: “TICKER UN EQUITY AQR” or a successor function on such service. If for
whatever reason the VWAP is unavailable for a Trading Day, then the Closing Sale
Price of the Common Stock on that Trading Day shall be used in lieu of the VWAP.
The Company shall notify the Holders and the Trustee in the manner provided in
Section 10.11 of any adjustment in the Conversion Rate under this Section 10.17.

65



--------------------------------------------------------------------------------



 



XI. MISCELLANEOUS
11.01 Trust Indenture Act Controls.
If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required or deemed to be included in this Indenture by the
TIA, then such provision of the TIA shall control.
11.02 Notices.
Any notice or communication by the Company or the Trustee to the other shall be
deemed to be duly given if made in writing and delivered:
     (A) by hand (in which case such notice shall be effective upon delivery);
     (B) by facsimile (in which case such notice shall be effective upon receipt
of confirmation of good transmission thereof); or
     (C) by overnight delivery by a nationally recognized courier service (in
which case such notice shall be effective on the Business Day immediately after
being deposited with such courier service), in each case to the other party’s
address or facsimile number, as applicable, stated in this Section 11.02. The
Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.
Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar or, if Securities are held in book-entry form
through the Depositary, such notice or communication may be transmitted
electronically in compliance with the procedures of the Depositary. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders.
If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.
If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Security Agent at the same time.
All notices or communications shall be in writing.
The Company’s address is:
Midway Games Inc.
2704 W. Roscoe Street
Chicago, IL 60618
Fax: 773-961-2099
Attn: Chief Financial Officer
The Trustee’s address is:
Wells Fargo Bank, N.A.
Corporate Trust Services

66



--------------------------------------------------------------------------------



 



Sixth and Marquette
MAC N9303-120
Minneapolis, MN 55479
Fax: 612-667-9825
Attn: Midway Games Inc. Account Manager
If the Trustee is required, pursuant to the express terms of this Indenture, to
mail a notice or communication to Holders, the Trustee shall also mail a copy of
such notice or communication to the Company.
11.03 Communication by Holders with Other Holders.
Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA
Section 312(c).
11.04 Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:
     (i) an Officer’s Certificate stating that, in the opinion of the signatory
to such Officer’s Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and
     (ii) an Opinion of Counsel stating that, in the opinion of such counsel,
all such conditions precedent have been complied with.
Each signatory to an Officer’s Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officer’s Certificate or certificates of public officials as to factual matters
if such signatory reasonably and in good faith believes in the accuracy of the
document relied upon.
11.05 Statements Required in Certificate in Opinion.
Each Officer’s Certificate or Opinion of Counsel with respect to compliance with
a condition or covenant provided for in this Indenture shall include:
     (i) a statement that the person making such certificate or opinion has read
such covenant or condition;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of such person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
     (iv) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with.

67



--------------------------------------------------------------------------------



 



11.06 Rules by Trustee and Agents.
The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar, Paying Agent or Conversion Agent may make reasonable rules and
set reasonable requirements for their respective functions.
11.07 Legal Holidays.
A “Legal Holiday” is a Saturday, a Sunday or a day on which banking institutions
are not required to be open in the City of New York, in the State of New York or
in the city in which the Trustee administers its corporate trust business. If a
payment date is a Legal Holiday at a place of payment, payment may be made at
that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue on that payment for the intervening period.
A “Business Day” is a day other than a Legal Holiday.
11.08 Duplicate Originals.
The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
Delivery of an executed counterpart by facsimile shall be effective as delivery
of a manually executed counterpart thereof.
11.09 Governing Law.
The laws of the State of New York shall govern this Indenture and the
Securities.
The Company hereby:
     (i) agrees that any suit, action or proceeding against it arising out of or
relating to this Indenture or the Securities, as the case may be, may be
instituted in any Federal or state court sitting in The City of New York,
     (ii) waives to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum,
     (iii) irrevocably submits to the non-exclusive jurisdiction of such courts
in any suit, action or proceeding,
     (iv) agrees that final judgment in any such suit, action or proceeding
brought in such a court shall be conclusive and binding may be enforced in the
courts of the jurisdiction of which it is subject by a suit upon judgment, and
     (v) agrees that service of process by mail to the address specified in
Section 11.02 shall constitute personal service of such process on it in any
such suit, action or proceeding.
Nothing in this Section 11.09 shall affect the right of the Trustee or any
Holder of the Securities to serve process in any other manner permitted by law.

68



--------------------------------------------------------------------------------



 



11.10 No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries. No such indenture, loan or
debt agreement may be used to interpret this Indenture.
11.11 Successors.
All agreements and covenants of the Company in this Indenture and the Securities
shall bind its successors. All agreements and covenants of the Trustee in this
Indenture shall bind its successors.
11.12 Separability.
In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and a
Holder shall have no claim therefor against any party hereto.
11.13 Table of Contents, Headings, Etc.
The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof and shall in no way modify or restrict
any of the terms or provisions hereof.
11.14 Calculations in Respect of the Securities.
The Company or its agents shall make all calculations under this Indenture and
the Securities in good faith. In the absence of manifest error, such
calculations shall be final and binding on all Holders. The Company shall
provide a copy of such calculations to the Trustee as required hereunder, and,
absent contrary written notice by the Company to the Trustee, the Trustee shall
be entitled to rely on the accuracy of any such calculation without independent
verification.
11.15 No Personal Liability of Directors, Employees or Stockholders.
None of the Company’s past, present or future directors, officers, employees or
stockholders, as such, shall have any liability for any of the Company’s
obligations under this Indenture or the Securities or for any claim based on, or
in respect or by reason of, such obligations or their creation. Except as
otherwise provided by applicable law, by accepting a Security, each Holder
waives and releases all such liability and such waiver and release is part of
the consideration for the issue of the Securities.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

69



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

              MIDWAY GAMES INC.
 
       
 
  By:   /s/ David F. Zucker
 
       
 
      Name: David F. Zucker
 
      Title:   President and Chief Executive Officer
 
            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee
 
       
 
  By:   /s/ Jane Y. Schweiger
 
       
 
      Name: Jane Y. Schweiger
 
      Title:   Vice President

1



--------------------------------------------------------------------------------



 



EXHIBIT A
[Face of Security]
MIDWAY GAMES INC.
     Certificate No.                     
[INSERT PRIVATE PLACEMENT LEGEND AND GLOBAL SECURITY LEGEND AS REQUIRED]
6.0% Convertible Senior Note due 2025
CUSIP No. 598148 AA 2
Midway Games Inc., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to Cede & Co., or its registered assigns, the principal
sum of ___dollars ($___) on September 30, 2025 and to pay interest thereon, as
provided on the reverse hereof, until the principal and any unpaid and accrued
interest and Additional Interest, if any, are paid or duly provided for.
Interest Payment Dates: March 30 and September 30, with the first payment to be
made on March 30, 2006.
Record Dates: March 15 and September 15.
The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.
IN WITNESS WHEREOF, Midway Games Inc. has caused this instrument to be duly
signed.

                      MIDWAY GAMES INC.
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
           
Dated:
           
 
           

A-1



--------------------------------------------------------------------------------



 



          TRUSTEE’S CERTIFICATE OF AUTHENTICATION    
 
        This is one of the Securities referred to in the     within-mentioned
Indenture.    
 
        WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Trustee    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
       
Dated:
       
 
       

A-2



--------------------------------------------------------------------------------



 



[REVERSE OF SECURITY]
MIDWAY GAMES INC.
6.0% CONVERTIBLE SENIOR NOTE DUE 2025
1. Interest. Midway Games Inc., a Delaware corporation (the “Company”), promises
to pay interest on the principal amount of this Security at the rate per annum
shown above. The Company will pay interest, payable semi-annually in arrears, on
March 30 and September 30 of each year, with the first payment to be made on
March 30, 2006. Interest on the Securities will accrue on the principal amount
from, and including, the most recent date to which interest has been paid or
provided for or, if no interest has been paid or provided for, from, and
including, September 19, 2005, in each case to, but excluding, the next interest
payment date or Maturity Date, as the case may be. Interest will be computed on
the basis of a 360-day year of twelve 30-day months.
2. Maturity. The Securities will mature on September 30, 2025.
3. Method of Payment. The Company will pay interest on the Securities to the
persons who are Holders of record of Securities at the close of business on the
record date set forth on the face of this Security next preceding the applicable
interest payment date. Holders must surrender Securities to a Paying Agent to
collect the principal amount, Redemption Price, Option Repurchase Price or
Fundamental Change Repurchase Price of the Securities, plus, if applicable,
accrued and unpaid interest and Additional Interest, if any, payable as herein
provided upon Redemption, Repurchase at Holder’s Option or Repurchase Upon
Fundamental Change, as the case may be. The Company will pay, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts, all amounts due in cash with respect to the Securities, which
amounts shall be paid (A) in the case this Security is in global form, by wire
transfer of immediately available funds to the account specified by the Holder
hereof; or (B) in the case of a Security that is held, other than in global
form, by a Holder who is the record holder of more than five million dollars
($5,000,000) aggregate principal amount of Securities, by wire transfer of
immediately available funds to the account specified by such Holder or, if no
such account is specified, or if this Security is held, other than in global
form, by a Holder who is the record holder of five million dollars ($5,000,000)
or less in aggregate principal amount of Securities, by mailing a check to such
Holder’s address shown in the register of the Registrar.
4. Paying Agent, Registrar, Conversion Agent. Initially, Wells Fargo Bank,
National Association (the “Trustee”), will act as Paying Agent, Registrar and
Conversion Agent. The Company may change any Paying Agent, Registrar or
Conversion Agent without notice.
5. Indenture. The Company issued the Securities under an Indenture dated as of
September 19, 2005 (the “Indenture”) between the Company and the Trustee. The
terms of the Securities include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.
Code Sections 77aaa-77bbbb) (the “TIA”) as amended and in effect from time to
time. The Securities are subject to all such terms, and Holders are referred to
the Indenture and the TIA for a statement of such terms. The Securities are
general unsecured senior obligations of the Company limited to $65,000,000
aggregate principal amount ($75,000,000 if the Initial Purchasers have elected
to exercise in full the Option to purchase up to an additional $10,000,000
aggregate principal amount of the Securities), except as otherwise provided in
the Indenture (except for Securities issued in substitution for destroyed,

A-3



--------------------------------------------------------------------------------



 



mutilated, lost or stolen Securities). Terms used herein without definition and
which are defined in the Indenture have the meanings assigned to them in the
Indenture.
6. Optional Redemption.
The Company shall have the right, at the Company’s option, at any time, and from
time to time, on a Redemption Date on or after October 5, 2010, to redeem all or
any part of the Securities at a price payable in cash equal to one hundred
percent (100%) of the principal amount of the Securities to be redeemed, plus
accrued and unpaid interest and Additional Interest, if any, to, but excluding,
the Redemption Date.
Upon surrender to the Paying Agent of a Security subject to Redemption, such
Security shall be redeemed, with payment to the Holder surrendering such
Security, at the Redemption Price plus accrued and unpaid interest and
Additional Interest, if any, to, but excluding, the Redemption Date, unless the
Redemption Date is an interest payment date, in which case such accrued and
unpaid interest and Additional Interest, if any, will instead be paid on such
interest payment date to the Holder of record of such Security at the close of
business on the record date for such interest payment. The Company will make at
least ten (10) semi-annual interest payments with respect to the Securities
prior to redeeming any Securities under this paragraph 6.
If the Paying Agent (other than the Company) holds on a Redemption Date money
sufficient to pay the aggregate Redemption Price with respect to all Securities
to be redeemed, plus accrued and unpaid interest and Additional Interest, if
any, payable as provided in the Indenture upon Redemption, then (unless there
shall be a Default in the payment of such aggregate Redemption Price or of such
accrued and unpaid interest or Additional Interest) on and after such date such
Securities shall be deemed to be no longer outstanding, interest on such
Securities shall cease to accrue, and such Securities shall be deemed paid
whether or not such Securities are delivered to the Paying Agent. Thereafter,
all rights of the Holders of such Securities shall terminate with respect to
such Securities, other than the right to receive the Redemption Price, plus such
accrued and unpaid interest and Additional Interest, if any, in accordance with
the Indenture.
7. Notice of Redemption. Notice of Redemption will be mailed at least thirty
(30) days but not more than sixty (60) days before the Redemption Date to each
Holder of Securities to be redeemed at its address appearing in the security
register. Securities in denominations larger than $1,000 principal amount may be
redeemed in part but only in integral multiples of $1,000 principal amount.
8. Repurchase by the Company at the Option of the Holder. Subject to the terms
and conditions of the Indenture, the Company shall become obligated to
repurchase, at the option of the Holder, the Securities held by such Holder on
April 30, 2009, September 30, 2010 September 30, 2015 and September 30, 2020
(each, an “Option Repurchase Date”) at an Option Repurchase Price, payable in
cash, equal to one hundred percent (100%) of the principal amount of the
Securities to be repurchased, plus accrued and unpaid interest and Additional
Interest, if any, to, but excluding, the applicable Option Repurchase Date, upon
delivery of a Repurchase Notice containing the information set forth in the
Indenture, at any time from 9:00 a.m., New York City time, on the date that is
twenty (20) Business Days prior to the applicable Option Repurchase Date until
5:00 p.m., New York City time, on the third (3rd) Business Day immediately
preceding the applicable Option Repurchase Date and upon delivery of the
Securities to the Paying Agent by the Holder as set forth in the Indenture.

A-4



--------------------------------------------------------------------------------



 



Holders have the right to withdraw any Repurchase Notice by delivering to the
Paying Agent a written notice of withdrawal in accordance with the provisions of
the Indenture.
If the Paying Agent (other than the Company) holds on an Option Repurchase Date
money sufficient to pay the aggregate Option Repurchase Price with respect to
all Securities to be repurchased upon Repurchase at Holder’s Option, plus
accrued and unpaid interest and Additional Interest, if any, payable as provided
in the Indenture upon Repurchase at Holder’s Option, then (unless there shall be
a Default in the payment of such aggregate Option Repurchase Price or of such
accrued and unpaid interest or Additional Interest) on and after such date such
Securities shall be deemed to be no longer outstanding, interest on such
Securities shall cease to accrue, and such Securities shall be deemed paid
whether or not such Securities are delivered to the Paying Agent. Thereafter,
all rights of the Holders of such Securities shall terminate with respect to
such Securities, other than the right to receive the Option Repurchase Price,
plus such accrued and unpaid interest and Additional Interest, in accordance
with the Indenture.
9. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities, including any
portion thereof which is $1,000 in principal amount or any integral multiple
thereof, on a date selected by the Company (the “Fundamental Change Repurchase
Date”), which date is no later than thirty (30) days after the date on which
notice of such Fundamental Change is mailed in accordance with the Indenture, at
a price payable in cash equal to one hundred percent (100%) of the principal
amount of such Security, plus accrued and unpaid interest and Additional
Interest to, but excluding, the Fundamental Change Repurchase Date.
Within twenty (20) days after the occurrence of the Fundamental Change, the
Company must mail, or cause to be mailed, notice of the occurrence of such
Fundamental Change to each Holder at the address of such Holder appearing in the
register of the Registrar. Such notice shall include, among other things, a
description of the procedures which a Holder must follow to exercise the
Fundamental Change Repurchase Right. To exercise the Fundamental Change
Repurchase Right, a Holder of Securities must, in accordance with the provisions
of the Indenture, (i) deliver, no later than 5:00 p.m., New York City time, on
the third (3rd) Business Day immediately preceding the Fundamental Change
Repurchase Date, a Repurchase Notice to the Company (if it is acting as its own
Paying Agent) or to the Paying Agent; and (ii) deliver, at any time after the
delivery of such Repurchase Notice, the Securities with respect to which the
Holder is exercising its Fundamental Change Repurchase Right (together with all
necessary endorsements). If the Securities delivered in connection with a
Holder’s exercise of its Fundamental Change Repurchase Right are held in
book-entry form through the Depositary, then such Repurchase Notice must comply
with applicable procedures of the Depositary.
10. Conversion.
Subject to earlier Redemption, Repurchase at Holder’s Option or Repurchase Upon
Fundamental Change, Holders may surrender Securities in integral multiples of
$1,000 principal amount for conversion into shares of Common Stock in accordance
with Article X of the Indenture at any time prior to stated maturity.
To convert a Security, a Holder must (1) complete and sign the Conversion
Notice, with appropriate signature guarantee, on the back of the Security,
(2) surrender the Security to a

A-5



--------------------------------------------------------------------------------



 



Conversion Agent, (3) furnish appropriate endorsements and transfer documents if
required by the Registrar or Conversion Agent, (4) pay the amount of interest,
if any, the Holder must pay in accordance with the Indenture and (5) pay any tax
or duty if required pursuant to the Indenture. A Holder may convert a portion of
a Security if the portion is $1,000 principal amount or an integral multiple of
$1,000 principal amount.
The initial Conversion Rate is 56.3253 shares of Common Stock per $1,000
principal amount of Securities (which results in an effective initial Conversion
Price of approximately $17.75 per share) subject to adjustment in the event of
certain circumstances as specified in the Indenture. The Company will deliver a
check in lieu of any fractional share. Except as other otherwise provided herein
or in the Indenture, on conversion, no payment or adjustment for any unpaid and
accrued interest on, or Additional Interest with respect to, the Securities will
be made. If a Holder surrenders a Security for conversion after the close of
business on the record date for the payment of an installment of interest and
prior to the related interest payment date, such Security, when surrendered for
conversion, must be accompanied by cash payment of an amount equal to the
interest thereon which the registered Holder at the close of business on such
record date is to receive (other than overdue interest, if any, that has accrued
on such Security), unless such Security has been called for Redemption as
described in the Indenture.
The Conversion Rate applicable to each Security that is surrendered for
conversion in accordance with the Securities and Article X of the Indenture on
or before the date that is thirty (30) Business Days after the date on which the
Company announces that a Make-Whole Fundamental Change has occurred shall be
increased to an amount equal to the Conversion Rate that would, but for
Section 10.16 of the Indenture, otherwise apply to such Security pursuant to
Article X of the Indenture, plus an amount equal to the Make-Whole Conversion
Rate Adjustment; provided, however, that such increase to the Conversion Rate
shall not apply if such Make-Whole Fundamental Change constitutes a Public
Acquirer Fundamental Change with respect to which the Company shall have duly
made, and given full effect to, an election, pursuant to and in accordance with
Section 10.16(F) of the Indenture, to make an Acquirer Stock Conversion Right
Adjustment.
Any shares of Common Stock that are issued upon conversion of a Security shall
bear the Private Placement Legend until after the second anniversary of the
later of the latest Issue Date and the last date on which the Company or any
Affiliate was the owner of such shares or the Security (or any predecessor
security) from which such shares were converted (or such shorter period of time
as permitted by Rule 144(k) under the Securities Act or any successor provision
thereunder) (or such longer period of time as may be required under the
Securities Act or applicable state securities laws, as set forth in an Opinion
of Counsel, unless otherwise agreed by the Company and the Holder thereof).
11. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any tax or similar governmental charge that may be
imposed in connection with certain transfers or exchanges. The Company or the
Trustee, as the case may be, shall not be required to register the transfer of
or exchange any Security (i) during a period beginning at the opening of

A-6



--------------------------------------------------------------------------------



 



business fifteen (15) days before the mailing of a notice of redemption of the
Securities selected for Redemption under Section 3.04 of the Indenture and
ending at the close of business on the day of such mailing or (ii) for a period
of fifteen (15) days before selecting, pursuant to Section 3.03 of the
Indenture, Securities to be redeemed or (iii) that has been selected for
Redemption or for which a Repurchase Notice has been delivered, and not
withdrawn, in accordance with the Indenture, except the unredeemed or
unrepurchased portion of Securities being redeemed or repurchased in part.
12. Persons Deemed Owners. The registered Holder of a Security may be treated as
the owner of such Security for all purposes.
13. Merger or Consolidation. Except as provided in the Indenture, the Company
shall not consolidate with, or merge with or into, or sell, transfer, lease,
convey or otherwise dispose of all or substantially all of the property or
assets of the Company to, another person, whether in a single transaction or
series of related transactions, unless (A) either (i) such transaction or series
of transactions shall be a merger or consolidation where the Company shall be
the surviving corporation; or (ii) the surviving, resulting or transferee person
both (a) is a corporation organized and existing under the laws of the United
States, any State thereof or the District of Columbia; and (b) assumes by
supplemental indenture all the obligations of the Company under the Securities
and the Indenture; and (B) immediately after giving effect to such transaction
or series of transactions, no Default or Event of Default shall exist.
14. Amendments, Supplements and Waivers. Subject to certain exceptions, the
Indenture or the Securities may be amended or supplemented with the consent of
the Holders of at least a majority in aggregate principal amount of the
outstanding Securities, and certain existing Defaults or Events of Default may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. In accordance with the terms of the
Indenture, the Company, with the consent of the Trustee, may amend or supplement
this Indenture or the Securities without notice to or the consent of any
Securityholder: (i) to comply with Sections 5.01 and 10.13 of the Indenture and,
in accordance with Section 10.16(F) of the Indenture, to give effect to an
election, pursuant to such Section 10.16(F), by the Company to make an Acquirer
Stock Conversion Right Adjustment with respect to a Public Acquirer Fundamental
Change; (ii) to make any changes or modifications to the Indenture necessary in
connection with the registration of the Securities under the Securities Act
pursuant to the Registration Rights Agreement or the qualification of the
Indenture under the TIA; (iii) to secure the obligations of the Company in
respect of the Securities; (iv) to add to the covenants of the Company described
in the Indenture for the benefit of Securityholders or to surrender any right or
power conferred upon the Company; (v) to make provisions with respect to
adjustments to the Conversion Rate as required by the Indenture or to increase
the Conversion Rate in accordance with the Indenture; (vi) to add additional
events which shall constitute an Event of Default under the Indenture; and
(vii) to provide for a successor Trustee in accordance with the Indenture. In
addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in the Indenture in a manner that does not
individually or in the aggregate adversely affect the rights of any Holder in
any material respect.
15. Defaults and Remedies. Subject to the provisions of the Indenture, an “Event
of Default” occurs if (i) the Company defaults in the payment of the principal
of, or premium, if any, on, any Security when the same becomes due and payable,
whether at maturity, upon Redemption, on an

A-7



--------------------------------------------------------------------------------



 



Option Repurchase Date with respect to a Repurchase at Holder’s Option, on a
Fundamental Change Repurchase Date with respect to a Repurchase Upon Fundamental
Change or otherwise; (ii) the Company defaults in the payment of an installment
of interest or Additional Interest on any Security when due, if such failure
continues for thirty (30) days after the date when due; (iii) the Company fails
to satisfy its conversion obligations upon exercise of a Holder’s conversion
rights pursuant to the Indenture; (iv) the Company fails to timely provide a
Fundamental Change Notice, or an Option Repurchase Notice, as required by the
provisions of the Indenture; (v) the Company fails to comply with any other
term, covenant or agreement set forth in the Securities or the Indenture and
such failure continues for the period, and after the notice, specified in the
Indenture; (vi) the Company or any of its Subsidiaries defaults in the payment
when due, after the expiration of any applicable grace period, of principal of,
or premium, if any, or interest on, Indebtedness of the Company or any
Subsidiary for money borrowed, in the aggregate principal amount then
outstanding of ten million dollars ($10,000,000) or more, or the acceleration of
Indebtedness of the Company or any of its Subsidiaries for money borrowed in
such aggregate principal amount or more so that it becomes due and payable prior
to the date on which it would otherwise become due and payable and such default
is not cured or waived, or such acceleration is not rescinded, within sixty
(60) days after notice to the Company by the Trustee or to the Company and the
Trustee by Holders of at least twenty five percent (25%) in the aggregate
principal amount of the Securities then outstanding, each in accordance with the
Indenture; or (vii) there occur certain events of bankruptcy or insolvency
involving the Company or any of its Significant Subsidiaries or any group of
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company.
If an Event of Default (excluding an Event of Default specified in
Section 6.01(vii) or (viii) of the Indenture with respect to the Company (but
including an Event of Default specified in Section 6.01(vii) or (viii) of the
Indenture solely with respect to a Significant Subsidiary of the Company or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company)) occurs and is continuing, the Trustee by notice to
the Company or the Holders of at least twenty five percent (25%) in principal
amount of the Securities then outstanding by notice to the Company and the
Trustee may declare the Securities to be due and payable. Upon such declaration,
the principal of, and any premium and accrued and unpaid interest (including any
Additional Interest) on, all Securities shall be due and payable immediately. If
an Event of Default specified in Section 6.01(vii) or (viii) of the Indenture
with respect to the Company (excluding, for purposes of this sentence, an Event
of Default specified in Section 6.01(vii) or (viii) of the Indenture solely with
respect to a Significant Subsidiary of the Company or any group of Subsidiaries
that in the aggregate would constitute a Significant Subsidiary of the Company)
occurs, the principal of, and premium and accrued and unpaid interest (including
any Additional Interest) on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. The Holders of a majority in aggregate principal
amount of the Securities then outstanding by written notice to the Trustee may
rescind or annul an acceleration and its consequences if (A) the rescission
would not conflict with any governmental or court order or decree, (B) all
existing Events of Default, except the nonpayment of principal, premium or
interest that has become due solely because of the acceleration, have been cured
or waived and (C) all amounts due to the Trustee under Section 7.07 of the
Indenture have been paid.
Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Holders of a majority in aggregate principal amount of the
Securities then outstanding may direct

A-8



--------------------------------------------------------------------------------



 



the time, method and place of conducting any proceeding for any remedy available
to the Trustee or exercising any trust or power conferred on it. However, the
Trustee may refuse to follow any direction that conflicts with law or the
Indenture, is unduly prejudicial to the rights of other Holders or would involve
the Trustee in personal liability unless the Trustee is offered indemnity
reasonably satisfactory to it; provided, that the Trustee may take any other
action deemed proper by the Trustee which is not inconsistent with such
direction.
If a Default or Event of Default occurs and is continuing as to which the
Trustee has received notice pursuant to the provisions of the Indenture, or as
to which a Responsible Officer of the Trustee shall have actual knowledge, then
the Trustee shall mail to each Holder a notice of the Default or Event of
Default within thirty (30) days after the Trustee has received such notice or
after such Responsible Officer shall have acquired such actual knowledge,
whichever is earlier, unless such Default or Event of Default has been cured or
waived; provided, however, that, except in the case of a Default or Event of
Default in payment of any amounts due with respect to any Security, the Trustee
may withhold such notice if, and so long as it in good faith determines that,
withholding such notice is in the best interests of Holders. The Company must
deliver to the Trustee an annual compliance certificate.
16. Registration Rights. The Holders are entitled to registration rights as set
forth in the Registration Rights Agreement. The Holders shall be entitled to
receive Additional Interest in certain circumstances, all as set forth in the
Registration Rights Agreement.
17. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates as if it were not Trustee.
18. No Recourse Against Others. No past, present or future director, officer,
employee or stockholder, as such, of the Company shall have any liability for
any obligations of the Company under the Securities or the Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder, by accepting a Security, waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Securities.
19. Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.
20. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).
THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE OR THE REGISTRATION RIGHTS AGREEMENT. REQUESTS MAY BE MADE
TO:
Midway Games Inc.
2704 W. Roscoe Street
Chicago, IL 60618

A-9



--------------------------------------------------------------------------------



 



[FORM OF ASSIGNMENT]
I or we assign to
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER

     
 
   
 
   
 
   
(please print or type name and address)
   
 
          the within Security and all rights thereunder, and hereby irrevocably
constitute and appoint
 
      Attorney to transfer the Security on the books of the Company with full
power of substitution in the premises.

                 
Dated:
                             
 
                            NOTICE: The signature on this assignment must
correspond with the name as it appears upon the face of the within Security in
every particular without alteration or enlargement or any change whatsoever and
be guaranteed by a guarantor institution participating in the Securities
Transfer Agents Medallion Program or in such other guarantee program acceptable
to the Trustee.
 
                Signature Guarantee:
 
     

A-10



--------------------------------------------------------------------------------



 



In connection with any transfer of this Security occurring prior to the date
which is the earlier of (i) the date of the declaration by the SEC of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, covering resales of this Security (which effectiveness shall not have
been suspended or terminated at the date of the transfer) and (ii) the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:
[Check One]

(1)                             to the Company or any Subsidiary thereof, or  
(2)  
                          pursuant to, and in compliance with, the exemption
from registration provided by Rule 144A under the Securities Act of 1933, as
amended, or
  (3)  
                          pursuant to, and in compliance with, the exemption
from registration provided by Rule 144 under the Securities Act of 1933, as
amended, or
  (4)  
                          pursuant to, and in compliance with, an exemption from
registration under the Securities Act of 1933, as amended, other than Rule 144A
or Rule 144, or
  (5)                             pursuant to an effective registration
statement under the Securities Act of 1933, as amended,

and, unless the box below is checked, the undersigned confirms that this
Security is not being transferred to an “affiliate” of the Company (an
“Affiliate”) as defined in Rule 144 under the Securities Act of 1933, as
amended:
[ ] The transferee is an Affiliate of the Company. (If the Security is
transferred to an Affiliate, the restrictive legend must remain on the Security
for at least two (2) years following the date of the transfer.)
Unless one of the items (1) through (5) above is checked, the Trustee will
refuse to register any of the Securities evidenced by this certificate in the
name of any person other than the registered Holder thereof; provided, however,
that if item (3) or (4) is checked, the Company or the Trustee may require,
prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other information as
the Trustee or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended. If item (2) is checked, the purchaser must complete the certification
below.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

                 
Dated:
          Signed:    
 
               
 
                            (Sign exactly as name appears on the other
side of this Security)
 
                Signature Guarantee:
 
       

A-11



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A and acknowledges that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

                 
Dated:
                             
 
          NOTICE:   To be executed by an executive
 
              officer

A-12



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
To convert this Security in accordance with the Indenture, check the box: o
To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):
$_________________
If you want the stock certificate made out in another person’s name, fill in the
form below:
     
 
(Insert other person’s soc. sec. or tax I.D. no.)
     
 
     
 
     
 
     
 
(Print or type other person’s name, address and zip code)
     
 

                 
Date:
          Signature(s):  
 
              (Sign exactly as your name(s) appear(s) on
 
              the other side of this Security)

     
Signature(s) guaranteed by:
   
 
   
 
  (All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

A-13



--------------------------------------------------------------------------------



 



REPURCHASE NOTICE
Certificate No. of Security: ______________
If you want to elect to have this Security repurchased by the Company pursuant
to Section 3.08 of the Indenture, check the box: [ ]
If you want to elect to have this Security repurchased by the Company pursuant
to Section 3.09 of the Indenture, check the box: [ ]
If you want to elect to have only part of this Security repurchased by the
Company pursuant to Sections 3.08 or 3.09 of the Indenture, as applicable, state
the principal amount to be so purchased by the Company:
$_______________________
(in an integral multiple of $1,000)

             
Date:
      Signature(s):    
 
       
 
          (Sign exactly as your name(s) appear(s) on the other side of this
Security)
 
            Signature(s) guaranteed by:        
 
           
 
          (All signatures must be guaranteed by a guarantor institution
participating in the Securities Transfer Agents Medallion Program or in such
other guarantee program acceptable to the Trustee.)

A-14



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY(a)
The following exchanges of a part of this Global Security for an interest in
another Global Security or for Securities in certificated form, have been made:

                 


Date of Exchange  
Amount of decrease in
Principal amount of
this Global Security  
Amount of Increase in
Principal amount of
this Global Security   Principal amount of
this Global Security
following such
decrease or increase  
Signature or authorized
signatory of Trustee or
Note Custodian

 

(a)   This is included in Global Securities only.

A-15



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF PRIVATE PLACEMENT LEGEND
THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2) AGREES THAT IT WILL NOT DIRECTLY OR INDIRECTLY ENGAGE IN ANY HEDGING
TRANSACTIONS INVOLVING THIS SECURITY OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SECURITY UNLESS IN COMPLIANCE WITH THE SECURITIES ACT, AND
(3) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS SECURITY, OR ANY BENEFICIAL INTEREST HEREIN OR THEREIN, PRIOR TO THE
DATE THAT IS THE LATER OF (X) TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY) OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY
BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

  (B)   PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR     (C)   TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR     (D)   PURSUANT TO AN
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (3)(C) ABOVE, A
DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE OBTAINED FROM
THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE REGISTRATION OF ANY
TRANSFER IN ACCORDANCE WITH (3)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS

B-1-1



--------------------------------------------------------------------------------



 



MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
THIS SECURITY SHALL BE ENTITLED TO THE BENEFITS OF THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT, DATED SEPTEMBER 19, 2005, AMONG MIDWAY GAMES INC. AND THE
OTHER PARTIES THERETO.

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF LEGEND FOR GLOBAL SECURITY
Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.16 OF THE INDENTURE.

B-2-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Notice of Transfer Pursuant to Registration Statement
Midway Games Inc.
2704 W. Roscoe Street
Chicago, IL 60618
Attention: General Counsel
Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette
MAC N9303-120
Minneapolis, MN 55479
     Re:      Midway Games Inc. (the “Company”) 6.0% Convertible Senior Notes
due 2025 (the “Securities”)
Ladies and Gentlemen:
Please be advised that                      has transferred
$                     aggregate principal amount of the Securities and
                     shares of the Common Stock, $0.01 par value per share, of
the Company issued on conversion of the Securities (“Stock”) pursuant to an
effective Shelf Registration Statement on Form S-3 (File
No. 333-                    ).
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933 as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities or Stock is named as a “Selling Securityholder” in the Prospectus
dated                     , or in amendments or supplements thereto, and that
the aggregate principal amount of the Securities and the number of shares of
Stock transferred are [a portion of] the Securities and Stock listed in such
Prospectus, as amended or supplemented, opposite such owner’s name.

     
 
  Very truly yours,
 
   
 
   
 
  (Name)

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Opinion of Counsel in Connection with Registration of Securities
Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette
MAC N9303-120
Minneapolis, MN 55479
     Re:       Midway Games Inc. (the “Company”) 6.0% Convertible Senior Notes
due 2025 (the “Securities”)
Ladies and Gentlemen:
Reference is made to the Securities issued pursuant to a certain Indenture dated
as of September 19, 2005 by and between the Company and Wells Fargo Bank,
National Association, as trustee (the “Trustee”). The Company issued $65,000,000
principal amount of Securities on September 19, 2005 [and an additional
$                     on                      [IF THE INITIAL PURCHASERS’ OPTION
IS EXERCISED]] in transactions exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”). The Company has filed with the
Securities and Exchange Commission (the “SEC”) [a] [Amendment No. [___] to the]
Registration Statement on Form S-3 (File No. 333-                    ) (the
“Registration Statement”) relating to the registration under the Securities Act
of $                                         principal amount of the Securities
and the shares of Common Stock of the Company (the “Shares”) issuable upon
conversion of the Securities being registered. The Registration Statement was
declared effective by order of the SEC dated
                                        .
We have acted as counsel for the Company in connection with the issuance of the
Securities and the preparation and filing of the Registration Statement and are
familiar with the Securities, the Indenture, the Registration Statement, the
above-mentioned SEC order and such other documents as are necessary to render
this opinion.
Based on the foregoing, it is our opinion that (1) the Registration Statement
has become effective under the Securities Act and, to our knowledge, no stop
order suspending the effectiveness of the Registration Statement has been
issued, (2) assuming that the Securities covered by the Registration Statement
and the Shares issuable upon conversion of such Securities are sold by the
Holder or Holders identified in the Registration Statement in a manner specified
in the Registration Statement, such sale or sales of the Securities and Shares
issuable upon conversion of the Securities will have been duly registered under
the Securities Act and (3) the Indenture has been duly qualified under the Trust
Indenture Act of 1939, as amended.
Yours truly,

D-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                         
 
    Page     I.    
DEFINITIONS AND INCORPORATION BY REFERENCE
    1          
1.01 Definitions
    1          
1.02 Other Definitions
    5          
1.03 Incorporation by Reference of Trust Indenture Act
    6          
1.04 Rules of Construction
    7   II.  
THE SECURITIES
    7          
2.01 Form and Dating
    7          
2.02 Execution and Authentication
    8          
2.03 Registrar, Paying Agent and Conversion Agent
    9          
2.04 Paying Agent to Hold Money in Trust
    9          
2.05 Securityholder Lists
    9          
2.06 Transfer and Exchange
    10          
2.07 Replacement Securities
    10          
2.08 Outstanding Securities
    11          
2.09 Securities Held by the Company or an Affiliate
    11          
2.10 Temporary Securities
    12          
2.11 Cancellation
    12          
2.12 Defaulted Interest
    12          
2.13 CUSIP Numbers
    13          
2.14 Deposit of Moneys and Property
    13          
2.15 Book-Entry Provisions for Global Securities
    13          
2.16 Special Transfer Provisions
    14          
2.17 Restrictive Legends
    15          
2.18 Ranking
    16   III.  
REDEMPTION AND REPURCHASE
    16          
3.01 Right of Redemption
    16          
3.02 Notices to Trustee
    16          
3.03 Selection of Securities to be Redeemed
    17          
3.04 Notice of Redemption
    17          
3.05 Effect of Notice of Redemption
    18          
3.06 Deposit of Redemption Price
    19          
3.07 Securities Redeemed in Part
    19  

i



--------------------------------------------------------------------------------



 



                         
 
    Page          
3.08 Repurchase of Securities at Option of the Holder
    19          
3.09 Repurchase at Option of Holder Upon a Fundamental Change
    23          
3.10 Conversion Arrangement on Call for Redemption
    28   IV.  
COVENANTS
    29          
4.01 Payment of Securities
    29          
4.02 Maintenance of Office or Agency
    29          
4.03 Rule 144A Information and Periodic Reports
    30          
4.04 Compliance Certificate
    31          
4.05 Stay, Extension and Usury Laws
    31          
4.06 Corporate Existence
    31          
4.07 Notice of Default
    31          
4.08 Further Instruments and Acts
    31     V.    
SUCCESSORS
    32          
5.01 When Company May Merge, Etc.
    32          
5.02 Successor Substituted
    32   VI.  
DEFAULTS AND REMEDIES
    32          
6.01 Events of Default
    32          
6.02 Acceleration
    34          
6.03 Other Remedies
    35          
6.04 Waiver of Past Defaults
    35          
6.05 Control by Majority
    35          
6.06 Limitation on Suits
    36          
6.07 Rights of Holders to Receive Payment
    36          
6.08 Collection Suit By Trustee
    36          
6.09 Trustee May File Proofs of Claim
    37          
6.10 Priorities
    37          
6.11 Undertaking for Costs
    37   VII.  
TRUSTEE
    38          
7.01 Duties of Trustee
    38          
7.02 Rights of Trustee
    39          
7.03 Individual Rights of Trustee
    40          
7.04 Trustee’s Disclaimer
    40          
7.05 Notice of Defaults
    40  

ii



--------------------------------------------------------------------------------



 



                         
 
    Page          
7.06 Reports By Trustee to Holders
    40          
7.07 Compensation and Indemnity
    41          
7.08 Replacement of Trustee
    41          
7.09 Successor Trustee by Merger, Etc.
    42          
7.10 Eligibility; Disqualification
    42          
7.11 Preferential Collection of Claims Against Company
    42   VIII.  
DISCHARGE OF INDENTURE
    43          
8.01 Termination of the Obligations of the Company
    43          
8.02 Application of Trust Money
    43          
8.03 Repayment to Company
    43          
8.04 Reinstatement
    44   IX.  
AMENDMENTS
    44          
9.01 Without Consent of Holders
    44          
9.02 With Consent of Holders
    45          
9.03 Compliance with Trust Indenture Act
    46          
9.04 Revocation and Effect of Consents
    46          
9.05 Notation on or Exchange of Securities
    47          
9.06 Trustee Protected
    47          
9.07 Effect of Supplemental Indentures
    47     X.    
CONVERSION
    47          
10.01 Conversion Privilege; Restrictive Legends
    47          
10.02 Conversion Procedure
    48          
10.03 Fractional Shares
    49          
10.04 Taxes on Conversion
    49          
10.05 Company to Provide Stock
    49          
10.06 Adjustment of Conversion Rate
    50          
10.07 No Adjustment
    54          
10.08 Other Adjustments
    55          
10.09 Adjustment Upon 90% Beneficial Ownership by Redstone Parties
    55          
10.10 Adjustments for Tax Purposes
    57          
10.11 Notice of Adjustment
    57          
10.12 Notice of Certain Transactions
    57  

iii



--------------------------------------------------------------------------------



 



                         
 
    Page          
10.13 Effect of Reclassifications, Consolidations, Mergers, Binding Share
Exchanges or Sales on    Conversion Privilege
    57          
10.14 Trustee’s Disclaimer
    59          
10.15 Rights Distributions Pursuant to Stockholders’ Rights Plans
    59          
10.16 Increased Conversion Rate Applicable to Certain Notes Surrendered in
Connection with Make-Whole    Fundamental Changes
    59          
10.17 Adjustment on April 30, 2007
    65   XI.  
MISCELLANEOUS
    65          
11.01 Trust Indenture Act Controls
    65          
11.02 Notices
    66          
11.03 Communication by Holders with Other Holders
    66          
11.04 Certificate and Opinion as to Conditions Precedent
    67          
11.05 Statements Required in Certificate in Opinion
    67          
11.06 Rules by Trustee and Agents
    67          
11.07 Legal Holidays
    67          
11.08 Duplicate Originals
    68          
11.09 Governing Law
    68          
11.10 No Adverse Interpretation of Other Agreements
    68          
11.11 Successors
    68          
11.12 Separability
    68          
11.13 Table of Contents, Headings, Etc.
    68          
11.14 Calculations in Respect of the Securities
    68          
11.15 No Personal Liability of Directors, Employees or Stockholders
    68  

         
Exhibit A
  -   Form of Global Security
Exhibit B-1
  -   Form of Private Placement Legend
Form B-2
  -   Form of Legend for Global Security
Exhibit C
  -   Form of Notice of Transfer Pursuant to Registration Statement
Exhibit D
  -   Form of Opinion of Counsel in Connection with Registration of Securities

iv